                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

                                        )
ANDREA ELIASON and                      )
WAYNE BALNICKI, on behalf of themselves )               Case No.
and all others similarly situated,      )
                                        )               COMPLAINT - CLASS ACTION
                            Plaintiffs, )
                                        )               JURY TRIAL DEMANDED
v.                                      )
                                        )
NISSAN NORTH AMERICA, INC. and          )
NISSAN MOTOR CO., LTD.,                 )
                            Defendants. )
                                        )

                   CLASS ACTION COMPLAINT AND JURY DEMAND
         Plaintiffs Andrea Eliason and Wayne Balnicki (“Plaintiffs”), by and through their

undersigned attorneys, bring this action against Nissan North America, Inc., and Nissan Motor

Co., Ltd. (“Defendants” or “Nissan”) individually and on behalf of all others similarly situated.

Plaintiffs allege as follows:

                                     I.   INTRODUCTION

       1.      The model year 2014–16 Nissan Rogue and 2015–16 Pathfinder (the “Class

Vehicles”)—and likely additional vehicles and model years designed, manufactured, and

distributed by Nissan—contain defective continuously variable transmissions (“CVTs”). The

defect causes delays in acceleration, stalling while driving at speed, jerking, lurching, “juddering,”

and/or shaking. The defect can also lead to premature wear and total transmission failure, and often

presents serious safety concerns to drivers.

       2.      Nissan has known about the defect in its CVTs for years, but rather than admitting

there is a problem and fixing it in the Class Vehicles, Nissan has denied the existence of the defect,

issued numerous TSBs intended to mitigate but not solve the problem, extended warranties in a


CLASS ACTION COMPLAINT - 1


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 1 of 71 PageID #: 1
piecemeal fashion for other model years and vehicles, and continued advertising and selling

vehicles that contain the defective CVT transmission.

       3.      In fact, Nissan has previously settled class actions concerning similarly defective

CVTs in 2012-2017 model year Versa and 2014-2017 Versa Note vehicles, 2013-2016 Nissan

Altimas, 2013-2017 Sentras, and 2013-2014 Pathfinders.

                                         II.   PARTIES

       4.      Plaintiff Andrea Eliason is a Utah citizen who resides in Lehi, Utah. She purchased

her 2016 Nissan Rogue from Tim Dahle Nissan in South Jordan, Utah, in March 2016. She paid

approximately $37,000 for the vehicle, which is equipped with the defective CVT. At the time of

purchase, the vehicle and its transmission were still covered by the manufacturer’s warranty.

Plaintiff Eliason was promised by the Nissan dealer that the vehicle did not have transmission

problems.

       5.      Since purchasing her 2016 Rogue, Plaintiff Eliason has often been scared for her

own safety and the safety of her family while driving. regular service of the vehicle, including its

transmission, the vehicle frequently jerks unsafely. Plaintiff Eliason has had to pull over to the side

of the road many times in hopes that turning the vehicle off then on again might resolve the

problem, but to no lasting effect. Had Nissan or its dealers disclosed the defective CVT

transmission or its safety-related symptoms, Plaintiff Eliason would not have purchased the vehicle

or would have paid considerably less for it.

       6.      Plaintiff Wayne Balnicki is a Colorado citizen. He purchased his 2015 Nissan

Pathfinder from Valley Nissan in Longmont, Colorado, in 2015. He paid approximately $37,350

for the vehicle, which is equipped with the defective CVT. At the time of purchase, the vehicle

and its transmission were still covered by the manufacturer’s warranty.


CLASS ACTION COMPLAINT - 2


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 2 of 71 PageID #: 2
Since purchasing his 2015 Pathfinder, Plaintiff Balnicki has experienced an intermittent shudder.

Had Nissan or its dealers disclosed the defective CVT transmission or its safety-related symptoms,

Plaintiff Balnicki would not have purchased the vehicle or would have paid considerably less for

it.

       7.      Defendant Nissan North America, Inc. is incorporated in California but has its

principal place of business at One Nissan Way, Franklin, Tennessee, 37067. Nissan North America

designs, manufactures, markets, warrants, and distributes Nissan vehicles, such as the Class

Vehicles, throughout the United States. It is a wholly owned subsidiary of Nissan Motor Co., Ltd.

       8.      Nissan Motor Co., Ltd., is incorporated in Japan and his its principal place of

business there. Nissan Motor Co. designs, manufactures, markets, warrants, and distributes Nissan

vehicles globally. It also works closely with its CVT transmission supplier, Jatco Ltd., to design

and implement CVTs for Nissan vehicles, including the Class Vehicles. Jatco Ltd. is also a

Japanese corporation and a Nissan Motor Co. subsidiary.

       9.      There are over 1,000 Nissan dealers in the United States.

                            III.    JURISDICTION AND VENUE

       10.     This action is properly before this Court and this Court has subject matter

jurisdiction under the Class Action Fairness Act. At least one member of the proposed class is a

citizen of a different state than Nissan, the number of proposed class members exceeds 100, and

the amount in controversy exceeds the sum or value of $5,000,000.00 exclusive of interest and

costs. 28 U.S.C. § 1332(d)(2)(A).

       11.     Under 28 U.S.C. § 1367, this Court may exercise supplemental jurisdiction over

the state law claims because they arise from a common nucleus of operative facts and are such that

Plaintiffs would ordinarily expect to try them in one judicial proceeding.


CLASS ACTION COMPLAINT - 3


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 3 of 71 PageID #: 3
       12.     This Court has personal jurisdiction over Nissan because Nissan North America is

headquartered in the State of Tennessee; has consented to jurisdiction by registering to conduct

business in the state; maintains sufficient minimum contacts in Tennessee; and otherwise

intentionally avails itself of the markets within Tennessee through promotion, sale, marketing and

distribution of its vehicles, which renders the exercise of jurisdiction by this Court proper and

necessary as Nissan North America is “at home” in Tennessee. Furthermore, Nissan North

America acts as agent for Nissan Motor Co., Ltd., in all respects concerning Nissan’s business in

the United States, including manufacturing, marketing, distributing, and warrantying Nissan-

branded vehicles like the Class Vehicles.

       13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)-(c) because

substantial part of the events or omissions giving rise to the claims occurred in this District, where

Nissan North America is headquartered. Much of the conduct at issue emanated from Nissan’s

headquarters in this District.

                                 IV.   FACTUAL ALLEGATIONS

A.     How continuously variable transmissions work.

       14.     Continuously variable transmissions or “CVTs”—unlike automatic or manual

transmissions, which have a set number of interlocking, rotating gears—use pulleys and a flexible

belt (often made of metal links and therefore sometimes called a chain) to continuously adjust the

gear ratio of the transmission in response to the driver’s efforts to accelerate (or decelerate) and

changes in terrain or elevation. The CVT’s pulleys and belt allow the transmission to adjust its

gear ratio without ever needing to switch or “shift” gears.

       15.     Nissan diagrams conventional CVTs as follows:




CLASS ACTION COMPLAINT - 4


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 4 of 71 PageID #: 4
       16.       CVTs are supposed to provide a smother driving experience and are supposed to be
                     1
more fuel efficient.

B.     Defendants worked together to develop defective CVTs.

       17.       Nissan “and its affiliate and transmission supplier” Jatco Ltd., which is also a

Nissan subsidiary, began working together in 2009 to develop “next-generation” CVTs, intended
                                                                                                   2
to offer “quicker starts and acceleration,” be “compact and lightweight,” and improve drivability.

These transmissions were initially aimed at smaller vehicles, including those directed to the United

States market.

       18.       Nissan’s VP, Shuichi Nishimura, noted the joint effort’s focus on improving fuel

efficiency, stating “The need to improve fuel economy, with the resulting reductions in CO2


1
  Hearst Autos Research, CVT Transmission vs. Automatic: Quick Guide, CAR AND DRIVER,
  https://www.caranddriver.com/research/a31517125/cvt-transmission-vs-automatic-quick-guide/
  (last visited Mar. 25, 2021).
2
  Nissan and JATCO Develop Next-Generation CVT, GREEN CAR CONGRESS (July 22, 2009),
  https://www.greencarcongress.com/2009/07/nissan-and-jatco-develop-nextgeneration-cvt.html
  (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 5


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 5 of 71 PageID #: 5
emissions motivated us to step up our efforts in the joint development with JATCO of this next-
                   3
generation CVT.”

       19.     This joint effort ultimately culminated in the “CVT7” transmission, which launched
           4
in 2010.

       20.     In April 2013, Jatco launched its new CVT8 transmission, which was specifically
                                         5
“aimed at larger and more powerful cars.”

       21.     The Jatco CVT8 was adopted by Nissan for multiple vehicles, including not only
                                                         6
the Rogue and Pathfinder, but also the Altima and others.

       22.     In December 2013, Nissan’s then CEO, Carlos Ghosn, after “customer satisfaction

problems” began hurting Nissan’s bottom line, announced that Nissan would be watching its CVT

manufacturer, Jatco, more closely, stating, “[W]e now have a process by which, before we launch




3
  Id.
4
  The Lubrizol Corporation, Jatco’s New CVT Targets Medium and Large Cars,
  DRIVELINENEWS (Apr. 17, 2013),
  https://web.archive.org/web/20150108131709/http://drivelinenews.com/news/jatcos-new-cvt-
  targets-medium-and-large-cars/.
5
  Id.
6
  Roger Schreffler, Jatco Geared to Meet Growing Global CVT Demand, WARDSAUTO (May 12,
  2015), https://www.wardsauto.com/industry/jatco-geared-meet-growing-global-cvt-demand
  (last visited Mar. 25, 2021); see also Nissan, Technical Service Bulletin NBT18-055b (Mar. 20,
  2019), https://static.nhtsa.gov/odi/tsbs/2019/MC-10158429-9999.pdf
 (last visited Mar. 25, 2021) (TSB concerning vehicles with CVT8 transmissions); JATCO Ltd.,
  Analysis Report: Continuous Variable Transmission (CVT) (Japanese/U.S./European Markets),
  MarkLines (Nov. 15, 2017), https://www.marklines.com/en/report_all/wsw0034_201709
 (last visited Mar. 25, 2021) (2017 report providing comprehensive list of vehicles with CVTs,
  including CVT8s).

CLASS ACTION COMPLAINT - 6


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 6 of 71 PageID #: 6
any new CVT, [Jatco] will come be-fore the Nissan executive committee to explain all the
                                                                 7
measures they have taken to make sure there are no surprises.”

       23.     In support of increased oversight of Jatco’s CVT development, Nissan

“dispatch[ed] its most senior North American manufacturing and supply chain executive, Bill

Krueger, to Jatco [to] become executive vice president overseeing the Americas region and
                                                  8
chairman of its operations in the United States.”

       24.     Simultaneously, Jatco announced “plans to work with U.S. car dealers to provide
                                                                                                9
more information about CVTs and gather more customer feedback about its transmissions.”

C.     The CVT transmission in the Class Vehicles is defective and presents serious safety
       hazards.

       25.     The Class Vehicles’ CVTs contains a defect that causes delays in acceleration,

stalling while driving at speed, jerking, lurching, and “juddering.” The defect also leads to

premature and total transmission failure and presents serious safety concerns. This is based on

voluminous NHTSA complaints related to the defective CVT, as well as Nissan’s various TSBs,

all of which point to not only the existence of the defect, but also to the fact that Nissan has known

about the defect for years, is unable to fix it, but continues to sell defective vehicles anyways,

despite countless reports of safety concerns.

       1.      Nissan first learned that the CVT is defective as early as 2009.

       26.     In 2009, Nissan voluntarily extended the powertrain warranty of multiple vehicles

equipped with CVTs from five (5) years and/or 60,000 miles to ten (10) years and/or 120,000


7
  Lindsay Chappell, Nissan presses Jatco to end CVT glitches, AUTOMOTIVE NEWS (Dec. 2,
  2013), https://www.autonews.com/article/20131202/OEM10/312029972/nissan-presses-jatco-
  to-end-cvt-glitches (last visited Mar. 25, 2021).
8
  Id.
9
  Id.

CLASS ACTION COMPLAINT - 7


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 7 of 71 PageID #: 7
miles. This extension applied to the 2008–10 Rogue and other vehicles, including the Murano,
                                               10
Versa, Sentra, Altima, Maxima, and Cube. Nissan explained that the warranty was extended

because “[w]e have become aware that a small percentage of owners of early models equipped

with CVTs have expressed concerns about the cost of repair of their transmissions after the
                  11
warranty expires.” But when Nissan had a chance to explain whether there was a “quality issue”

with the CVT, or even what the symptoms were that people would experience if their “CVT has
                                                       12
an issue,” Nissan failed to come clean about the defect :




***




       27.     In 2012, Nissan voluntarily reprogrammed related CVTs’ transmission control
                                          13
module (or “TCM”) in the Nissan Altima. In this TSB, Nissan acknowledged multiple symptoms

that also plague Class Vehicles, including the “judder,” which, if untreated, Nissan admitted could

lead to “accelerated wear and damage” to the transmission:

       Under certain unique driving conditions, the Continuously Variable Transmission
       (CVT) belt may slip in some affected 2013 Nissan Altima vehicles. An indicator
       that the CVT belt has slipped is a shaking or “judder” from the CVT when

10
   Nissan CVT Customer Satisfaction Program: Frequently Asked Questions, NISSAN,
  https://web.archive.org/web/20100323050249/http:/www.nissanassist.com/faqs.php?menu=3.
11
   Id.
12
   Id.
13
   Nissan, Service Campaign Bulletin NTB12-081 (Sept. 27, 2012), https://www.nissan-
  techinfo.com/asistgc_1/diskdocs/1/T/T/1TT39.PDF (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 8


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 8 of 71 PageID #: 8
       coasting. Continuing to drive the vehicle in this condition can lead to
       accelerated wear and damage to the CVT. Reprogramming of the Transmission
       Control Module (TCM) will prevent the belt slip condition from occurring. This is
       not a safety issue, and the vehicle still meets and/or exceeds all applicable safety
                 14
       standards.

       28.     In 2013, “in the wake of quality and customer satisfaction problems,” Nissan
                                                                                               15
announced the need to scrutinize its CVT supplier, Jatco, which was also a Nissan subsidiary.

       29.     Also in 2013, in support of increased oversight of Jatco’s CVT development,

Nissan “dispatch[ed] its most senior North American manufacturing and supply chain executive,

Bill Krueger, to Jatco [to] become executive vice president overseeing the Americas region and
                                                16
chairman of its operations in the United States.”

       30.     More recently, but consistent with the above, Nissan again extended warranties for

a few models with CVTs, this time as a part of a class action settlement related to certain 2013–16
        17
Altimas.

       2.      NHTSA complaints related to the Class Vehicles show that the CVT
               transmission is defective and that Nissan has long known about the defect.

       31.     Nissan customers have been filing National Highway Traffic Safety Administration

(“NHTSA”) complaints related to the Class Vehicles for years. Formal NHTSA complaints, like

those detailed below and attached as the NHTSA Appendix, were shared with Nissan. Automakers




14
   Id. at 11.
15
   Lindsay Chappell, Nissan presses Jatco to end CVT glitches, AUTOMOTIVE NEWS (Dec. 2,
  2013), https://www.autonews.com/article/20131202/OEM10/312029972/nissan-presses-jatco-
  to-end-cvt-glitches (last visited Mar. 25, 2021).
16
   Id.
17
   See Christopher Gann, et al. v. Nissan North America, Inc.: Frequently Asked Questions,
  KCC, http://www.altimacvtsettlement.com/frequently-asked-questions.aspx (last visited Mar.
  25, 2021) (discussing warranty extension for Altima vehicles as part of settlement in
  Christopher Gann, et al. v. Nissan North America, Inc., Case No. 3:18-cv-0096 (M.D. Tenn.)).

CLASS ACTION COMPLAINT - 9


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 9 of 71 PageID #: 9
monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

ongoing obligation to identify potential defects in their vehicles, including safety-related defects.

Further, federal law requires automakers to communicate with NHTSA regarding potential defects.

Indeed, there is a legal requirement compelling the confidential disclosure of defects and related

data by automakers to NHTSA. This includes field reports, customer complaints, and warranty
     18
data. Automakers also have a legal obligation to identify and report emerging safety-related
                                                         19
defects under the Early Warning Report requirements. Therefore, Nissan knew or should have

known of the many complaints about CVT defects logged with NHTSA—the complaints’ content,

consistency, and volume alerted Nissan to the defect.

          32.   Similarly, the NHTSA complaints detailed below and attached also show that

Nissan was aware of the CVT’s defect because many of the vehicles involved were taken to Nissan

dealers for repairs. Any repairs Nissan dealers performed on those vehicles were reported to Nissan

itself, which creates and distributes repair protocols or “TSBs” and tracks data related to warranty

claims, including customer statements, relevant parts, and work performed. This gave Nissan early

knowledge of the transmission defect.

                a.     Customers began filing NHTSA complaints about the defective
                       transmission in 2014 Rogues and Pathfinders in 2013 and continue to
                       file relevant NHTSA complaints.

          33.   In 2014, Nissan customers began complaining to the National Highway Traffic

Safety Administration (“NHTSA”) about 2014 Nissan Rogue and Pathfinder defective CVTs.




18
   See Transportation Recall Enhancement, Accountability, and Documentation (TREAD) Act,
  49 U.S.C. 30111 et seq. (2018).
19
   Id.

CLASS ACTION COMPLAINT - 10


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 10 of 71 PageID #: 10
          34.        Regarding the 2014 Rogue, customers reported such terrifying occurrences as the

following from November 2014, when a customer reported that his 2014 Rogue began rolling

backwards despite being in park, which the dealer said was a transmission issue that required it to
                20
be replaced :

          November 4, 2014 NHTSA ID NUMBER: 1065234

          I PARKED MY WIFE'S NEW 2014 NISSAN ROGUE IN OUR GARAGE
          WHICH IS A FLAT SURFACE. WE STARTED TO EXIT THE CAR TO
          REMOVE OUR BABY FROM THE BACK SEAT. THE VEHICLE BEGAN
          ROLLING BACKWARDS AND WOULD HAVE COMPLETELY ROLLED
          OUT OF THE GARAGE IF I DID NOT PRESS THE BRAKE. I STARTED THE
          ENGINE AND PULLED IT BACK IN THE GARAGE, PUT THE VEHICLE IN
          PARK, AND IT BEGAN ROLLING BACKWARDS AGAIN. LUCKILY, THE
          VEHICLE DID NOT ROLL BACK IN OUR PREVIOUS PARKING SPOT OR
          IT WOULD HAVE ENDED UP IN THE WOODS.

          I CALLED THE DEALERSHIP THE NEXT DAY AND THEY WERE ABLE
          TO REPLICATE THE ISSUE. THE SERVICE MANAGER CALLED ME
          YESTERDAY AND STATED IT WAS THE TRANSMISSION AND IT WOULD
          NEED TO BE REPLACED. I AM VERY CONCERNED ABOUT THE
          RELIABILITY, SAFETY, AND VALUE OF THIS CAR. I WILL NOTE THE
          DEALERSHIP HAS BEEN VERY HELPFUL.

          35.        Regarding the Pathfinder, customers began filing NHTSA complaints in October

2013 reporting “violent[] jerking” and calling it a “safety hazard,” noting they took the vehicle

into the dealership for repairs, to no avail, and ultimately calling the vehicle an “accident causing

vehicle”:

          October 28, 2013 NHTSA ID NUMBER: 10549851

          PURCHASED 2014 PREMIUM PLATITUM NISSAN PATHFINDER ON
          10/9/13. THE SAME EVENING I NOTICED THE CAR VIOLENTLY
          JERKING FROM STOP TO 35 MPH (2000 RPM). I THOUGHT IT WAS JUST
          A FLUKE. 4 DAYS LATER THE CAR DID THE SAME THING SEVERAL
          TIMES. I IMMEDIATELY TOOK CAR BACK TO DEALERSHIP. THEY
          CLAIM THEY COULD NOT DUPLICATE ISSUE. 3 DAYS AFTER THAT,
          THE CAR VIOLENTLY JERKED FROM STOP TO 35 MPH ALL MORNING.

20
     Capitalization in the NHTSA complaints is original, but emphases are all added.

CLASS ACTION COMPLAINT - 11


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 11 of 71 PageID #: 11
       I TOOK IT BACK TO DEALERSHIP. THEY DUPLICATED THE ISSUE.
       SAID CAR NEEDS A TRANSMISSION. I HAVE RESEARCHED ONLINE TO
       DETERMINE THIS IS A KNOWN ISSUE WITH NISSAN. IT HAPPENS QUIT
       FREQUENTLY WITH THE 2013/2014 CVT TRANSMISSIONS IN THE
       PATHFINDERS. CHECK EDMUNDS.COM, KBB.COM, ETC FOR REVIEWS.
       THE CUSTOMER REVIEWS ALL SAY THE SAME THING. THIS IS A
       SAFETY HAZARD BECAUSE WHEN THE CAR IS TRYING TO LEAVE 2ND
       GEAR WHILE JERKING, IT IS NOT PICKING UP SPEED AND CAN CAUSE
       SOMEONE TO RUN INTO THE BACK OF THE CAR; CAUSING INJURY OR
       EVEN DEATH. THIS NEEDS TO BE LOOKED INTO IMMEDIATELY AND
       NISSAN NEEDS TO STOP PRODUCTION OF THESE TRANSMISSIONS
       UNTIL THEY CAN FIX THE PROBLEM. NHTSA PLEASE GET INVOLVED
       TO STOP NISSAN FROM PRODUCING THESE FAULTY TRANSMISSIONS
       AND TO FORCE THEM TO FIX THE ONES THEY HAVE SOLD TO
       INNOCENT PURCHASERS. IT'S NOT RIGHT THAT THEY CONTINUE TO
       TAKE INNOCENT PEOPLE'S HARD EARN MONEY AND PROFIT FROM
       THAT, WHILE WE ARE FORCED TO PAY TO RIDE IN WHAT COULD BE
       A ACCIDENT CAUSING VEHICLE; RESULTING IN INJURY AND/OR
       WORSE CASE, DEATH!!! PLEASE BE PROACTIVE. LET'S SAVE LIVES
       BEFORE IT'S TOO LATE! *TR

       36.     Many later NHTSA complaints related to 2014 Rogue report jerking and safety

concerns, and that the vehicles were taken into Nissan dealers for repairs:

       April 7, 2017 NHTSA ID NUMBER: 10971058

       WIFE COMING HOME AFTER DROPPING DAUGHTER OFF FROM
       SCHOOL, CAR FELT JERKY AND UNSTABLE, PULLED INTO THE
       DRIVEWAY AND ENGINE DIED. I THEN STARTED VEHICLE, SHIFTED
       INTO REVERSE, VEHICLE DIED. TRIED AGAIN AND IT STARTED, BUT
       HAD LOTS OF HESITATION, TOOK TO DEALERSHIP, THEY HAD IT FOR
       3 WORKING DAYS AND COULD NOT DUPLICATE THE ERROR AND NO
       ERROR CODE, SO THEY SENT THE VEHICLE BACK TO US. NEXT DAY
       WIFE WENT TO PICK UP DAUGHTER FROM SCHOOL AND WHILE
       PULLING OUT OF THE SCHOOL PARKING LOT, CAR DIED AND THEY
       WERE ALMOST STRUCK BY ANOTHER VEHICLE WHO WAS
       TRAVELING AT HIGHER SPEED. COULD START THE CAR, BUT COULD
       NOT SHIFT INTO ANY GEAR WITHOUT CAR DYING. ONCE AGAIN, NO
       TROUBLE/ERROR CODES WERE BEING FIRED OFF. TOOK CAR TO
       DEALERSHIP WHERE AGAIN THEY TRIED FOR 2 DAYS TO GET THE
       CAR TO ACT UP, UNTIL FINALLY IT ACTED UP ON THE FREEWAY
       WHERE IT ALMOST DIED THERE. THEY DIAGNOSED THE ISSUE AS A
       FAULTY TORQUE CONVERTER, WHICH REQUIRES A FULL
       TRANSMISSION REPLACEMENT. THE VEHICLE ONLY IS 3 YEARS OLD,
       WITH ONLY 75,000 MILES ON IT. THIS IS A SAFETY ISSUE, THE CAR

CLASS ACTION COMPLAINT - 12


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 12 of 71 PageID #: 12
       CUTS OUT WITH LITTLE WARNING AT LOW SPEEDS, MEANING
       ESPECIALLY DANGEROUS WHEN TRYING TO MAKE TURNS AND
       ACCELERATE INTO TRAFFIC. ADDITIONALLY, NO ERROR CODES
       WERE THROWN AT ALL, AND TOOK 6 WORKING DAYS AT A
       DEALERSHIP TO DETERMINE THE ISSUE. FURTHERMORE, IT IS
       SPORADIC AND CANNOT BE DIAGNOSED EASILY OR QUICKLY,
       SUGGESTING THAT THERE IS A HIGH POTENTIAL FOR THIS ISSUE TO
       OCCUR WITH OTHER VEHICLES AND THEY WILL BE SENT BACK OUT
       ON THE ROAD WITHOUT HAVING THE ISSUE FIX, PLACING PEOPLE IN
       SIGNIFICANT DANGER. THIS IS THE FIRST YEAR OF THE REDESIGN OF
       THE ROGUE AND ONE OF THE FIRST SOLD IN TEXAS, BUT THIS IS
       UNACCEPTABLE AND EXTREMELY DANGEROUS AS THERE IS NO WAY
       TO EASILY DIAGNOSE THE ISSUE AND HOW THE FAILURE OCCURS.
       ALL RECOMMENDED SERVICES WERE PERFORMED AT NISSAN
       DEALERSHIPS FOR THE TRANSMISSION AS WELL AT 30K AND 60K.

       37.     Likewise, later NHTSA complaints related to the Pathfinder also report jerking and

taking cars to Nissan dealers for repairs:

       February 19, 2014 NHTSA ID NUMBER: 10565049

       SINCE 10/12/13, THE VEHICLE HAS EXPERIENCED VIOLENT
       SHUDDERING AND LOSS OF POWER. WHEN THE VEHICLE IS
       BROUGHT TO THE NISSAN SERVICE DEPARTMENT IT IS ALWAYS
       UNABLE TO DUPLICATE. WE CONTINUE DRIVING THE VEHICLE AND
       IT GETS WORSE. FINALLY AFTER IT BECOMES ALMOST UNABLE TO
       DRIVE NISSAN ADMITS THERE IS A PROBLEM AND REPLACES THE
       CVT. WE ARE NOW ON OUR THIRD CVT SINCE WE PURCHASED THE
       CAR ON 7/22/13. WE HAVE TO TRAVEL A TWO LANE MOUNTAIN
       HIGHWAY AND IT HAS HAPPENED SEVERAL TIMES AND DUE TO
       LOSING POWER GOING UPHILL WE HAVE ALMOST BEEN HIT ON
       NUMEROUS OCCASIONS. IT HAS ALSO HAPPENED ON THE FREEWAY.
       IT HAS HAPPENED AT A BUSY INTERSECTION AND THE CAR
       COMPLETELY LOST POWER AND THE CAR BEHIND US SLAMMED ON
       THEIR BRAKES AND SWERVED TO AVOID HITTING US. IT HAS
       HAPPENED AT SPEEDS FROM 30 TO 60 MPH. I AM GRAVELY
       CONCERNED FOR MY FAMILY'S SAFETY, WE ALSO HAVE A NEWBORN
       AND I AM SCARED TO HAVE HIM IN THIS CAR BUT I HAVE NO CHOICE.
       I HONESTLY FEEL THAT IT IS A MATTER OF TIME BEFORE WE ARE
       HIT DUE TO THESE ISSUES. NISSAN CONTINUES TO DENY THIS IS A
       SAFETY CONCERN. *TR

       May 8, 2015 NHTSA ID NUMBER: 10715431



CLASS ACTION COMPLAINT - 13


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 13 of 71 PageID #: 13
         I HAVE EXPERIENCED A SHUDDERING ON A BRAND NEW 2014
         NISSAN PATHFINDER, WHICH STARTED WITH LESS THAN 100 MILES
         ON IT. AT 3200 MILES IT HAPPENED 5 OR 6 TIMES. TODAY I LEARNED
         IT NEEDS A NEW TRANSMISSION, BUT WHEN I ASK IF THE NEW
         TRANSMISSION HAS BEEN UPGRADED OR IF THEY HAVE FOUND A
         FIX I AM TOLD "IT IS A NEW TRANSMISSION COMING FROM NISSAN"
         "WE ARE NOT TOLD OF THE UPGRADES, THEY JUST SEND US THE NEW
         TRANSMISSION". AS FAR AS I CAN TELL, THERE HAS NOT BEEN A
         RESOLUTION TO THE WELL KNOWN PROBLEM WITH NISSAN CVT
         TRANSMISSION. I AM CONCERNED I AM GETTING A NEW
         TRANSMISSION WITH AN OLD PROBLEM AND NO ONE CAN/WILL
         TELL ME OTHERWISE. IS MY CAR GOING TO BE SAFE? WHERE CAN I
         FIND OUT IF THIS NEW TRANSMISSION DOES NOT HAVE THE SAME
         PROBLEM MY 2014 TRANSMISSION HAD? *TR

         38.   NHTSA complaints related to the Class Vehicles’ defective transmission continued
                         21
from 2014 through 2021.

               b.     Customers began filing NHTSA complaints about the defective
                      transmission in 2015 Rogues and Pathfinders in 2014 and continue to
                      file relevant NHTSA complaints.

         39.   In late 2014, Nissan customers began filing NHTSA complaints about the 2015

Nissan Rogue and Pathfinder’s defective CVT transmission.

         40.   Regarding the 2015 Rogue, customers reported issues like inappropriate and unsafe

engine revving during traffic and transmission failures at just 500 miles, and that vehicles were

taken to dealers or “Nissan”:

         December 5, 2014 NHTSA ID NUMBER: 10662439

         THE CAR REVS UP TO 5 RPMS AT 60MPH LIKE ITS STUCK IN NEUTRAL.
         NEED TO TAKE THE FOOT OFF THE GAS GET DOWN TO 50MPH AND
         WAS ABLE TO GET IT BACK UP TO 65MPH. I DID THIS IN RUSH HOUR
         TRAFFIC. I WAS AFRAID THE PERSON BEHIND WAS GOING TO HIT TO
         CHANGE SPEEDS SO FAST. NISSAN LOOKED AT THE CAR TODAY AND
         SAID THERE WASN'T AN ISSUE AND I NEEDED TO DO THAT TO LET
         THE TRANSMISSION CATCH UP. NEVER HEARD OF SUCH A THING. MY



21
     See NHTSA Appendix.

CLASS ACTION COMPLAINT - 14


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 14 of 71 PageID #: 14
       LAST NISSAN AT 98K DIED BECAUSE OF THE TRANSMISSION. BEFORE
       IT DIED IT WAS DOING THE SAME THING.

       December 24, 2014 NHTSA ID NUMBER: 10668154

       THE CONTACT OWNS A 2015 NISSAN ROGUE. THE CONTACT STATED
       THAT WHILE DRIVING AT APPROXIMATELY 10 MPH FROM A STOP
       SIGN, THE ENGINE BEGAN TO REV AND THE VEHICLE FAILED TO
       ACCELERATE OVER 10 MPH. IN ADDITION, THE VEHICLE STALLED.
       THE VEHICLE WAS RESTARTED BUT FAILED TO DRIVE OR REVERSE.
       THE VEHICLE WAS TOWED TO THE DEALER, WHO DIAGNOSED THAT
       THE TRANSMISSION NEEDED TO BE REPLACED. THE VEHICLE WAS
       REPAIRED. THE MANUFACTURER WAS MADE AWARE OF THE
       FAILURE. THE VIN WAS UNAVAILABLE. THE APPROXIMATE FAILURE
       MILEAGE WAS 500.

       41.    Regarding the 2015 Pathfinder, customers reported early transmission failures as

early as September 2015, and that dealers refused to “do anything”:

       November 11, 2015 NHTSA ID NUMBER: 10789823

       CVT TRANSMISSION SHUDDERS AT LOW SPEED (20-40 MPH) WITH
       LIGHT THROTTLE APPLICATION. THIS PROBLEM HAS BEEN
       EXPERIENCED SINCE WE PURCHASED THE VEHICLE ON 9/10/2015

       November 13, 2015 NHTSA ID NUMBER: 10790327

       VEHICLE WAS TAKEN INTO SHOP BECAUSE OF SHUDDER IN
       TRANSMISSION AND HESITATION FROM STOP WHEN APPLYING
       ACCELERATOR. THE NISSAN DEALER INSTALLED A NEW VALVE
       BODY IN THE TRANSMISSION WHICH SEEMED TO STOP THE SHUDDER
       UNTIL TODAY WHEN IT HAS RETURNED. THE HESITATION FROM STOP
       PROBLEM WAS NOT FIXED AND I RETURNED THE PATHFINDER A
       SECOND TIME TO FIX THIS PROBLEM BUT SINCE IT DID NOT THROW
       A CODE AND COULD NOT BE DUPLICATED IT WAS NOT FIXED. THE
       HESITATION PROBLEM IS AN ITERMITTENT PROBLEM BUT WHEN IT
       HAPPENS THE VEHICLE DOES NOT MOVE FORWARD WHEN THE GAS
       IS FIRST APPLIED FOR A SECOND OR TWO. I HAVE ALMOST HAD TWO
       ACCIDENT BECAUSE OF THIS PROBLEM WHEN PULLING INTO
       TRAFFIC AND THE CAR WILL NOT MOVE WHEN GAS APPLIED. THE
       SHUDDER PROBLEM [H]AS RETURNED AND CAN BE FELT AT
       AROUND 40MPH.




CLASS ACTION COMPLAINT - 15


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 15 of 71 PageID #: 15
        42.     Many of the later NHTSA complaints related to the 2015 Rogue note drivability

issues, early transmission failures, and safety concerns, and many make it clear that Nissan could

not fix the defect:

        May 16, 2016 NHTSA ID NUMBER: 10865144

        TRANSMISSION WAS REPLACED WITHIN 6 MONTHS OF HAVING THE
        CAR. THEY ALSO ADJUST IDLE SPEED WITHIN A MONTH OF HAVING
        THE CAR AND ALSO HAD ISSUES WITH POWER SOCKETS. CAR MAKES
        RATTLE NOISE WHEN ACCELERATING AND MAKE LESS GAS MILAGE
        THAN AVERAGE . THEY HAD REPROGRAMMED THE TCM ALREADY.
        THEY ALSO CHANGED THE SHIFTER . THEY HAD ADJUST BOTH
        FRONT BRAKE BACKING PLATES. I WON'T RECOGNIZE THE SMART
        KEY SOMETIMES. THEY REPLACED ONE HEADLIGHT ALREADY. IT
        HAS SEVERAL RECALLS.

        September 6, 2017 NHTSA ID NUMBER: 11021758

        I PURCHASED THIS VEHICLE, DRIVING ON THE HIGHWAY THE
        TRANSMISSION BLEW OUT, CAR WOULD NOT ACCELERATE PASS 40
        MILES AN HOUR, ONLY HAD THE VEHICLE FOR 7 DAYS!!

        March 11, 2018 NHTSA ID NUMBER: 11078528

        THERE IS SOMETHING DESPERATELY WRONG WITH THE
        TRANSMISSION/POWER IN MY VEHICLE. I LOSE POWER WHEN GOING
        UP HILLS, ESPECIALLY WHEN THEY ARE CONTINUAL, LIKE UP A
        MOUNTAIN PASS! THERE IS A SUPER HIGH PITCHED NOISE WHEN
        THE CAR RUNS FOR OVER AN HOUR, LIKE SQUEALING. TOLD THERE
        IS NO PROBLEM AT NISSAN DEALERSHIP, THIS IS NOT TRUE. THE
        NOISE HAPPENS IN EVERY GEAR WHEN IT STARTS AND DOESN'T STOP
        UNTIL THE CAR COOLS AGAIN. THE POWER IN VEHICLE THAT IS LOST
        UP HILLS, WILL KEEP IT FROM EVER GOING ABOVE 60 UNTIL SEVERAL
        HOURS LATER. THE POWER IS LOST IN THE WHOLE VEHICLE, IT LAGS
        AND SOMETIMES NOTHING HAPPENS DURING THIS POWER LOSS
        WHEN PUSHING THE GAS PEDAL. THE LOSS OF POWER IS SO MUCH
        THAT IT CAN'T CONTINUE TO GO UP HILLS SOMETIMES AND I'VE HAD
        TO PULL OVER! VERY SCARY ON A MOUNTAIN PASS!

        43.     Similarly, many later 2015 Pathfinder complaints report “juddering” issues or

dangerous delays to accelerate, that people continued to take the vehicles into Nissan dealers, and

that some of the vehicles had even be certified and resold by Nissan dealers:


CLASS ACTION COMPLAINT - 16


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 16 of 71 PageID #: 16
      May 16, 2016 NHTSA ID NUMBER: 10865044

      WHILE DRIVING OUR PATHFINDER IN STOP AND GO TRAFFIC, I'VE
      STARTED TO NOTICE AND FEEL A JUDDERING & JERKING MOTION
      COMING FROM THE TRANSMISSION/POWERTRAIN EVERY TIME I
      DEPRESS OR PRESS ON THE GAS PEDAL AT BETWEEN SPEEDS OF 15
      TO 40 MPH. I PLAN TO REPORT THIS TO NISSAN ALONG WITH A
      COUPLE MORE ISSUES LIKE THE CRACKLING SOUND COMING FROM
      THE FRONT SUSPENSION USUALLY AFTER REVERSING BACK OUT OF
      A DRIVEWAY THEN MOVING FORWARD WHILE SLIGHTLY TURNING
      THE WHEEL BACK TO A STRAIGHT POSITION. COULD BE A BEARING
      ISSUE, RACKING PINION OR POSSIBLY THE BRAKE ISSUES THAT HAVE
      BEEN RECALLED. I WILL ALSO REPORT THE CONSTANT ANNOUNCE
      OF A CRACKLING SOUND COMING FROM THE WOOD PANELING
      AROUND STEREO AND AIR CONDITION CONTROLS. LAST BUT NOT
      LEAST THE SCARY & VISIBLE SHAKING OF THE FRONT HOOD WHILE
      DRIVING AT SPEEDS OF OVER 80MPH. THIS VIOLENTLY SHAKING
      FROM THE HOOD WILL CERTAINLY LET YOU KNOW THAT IF YOU GO
      ANY FASTER CHANCES ARE THE HOOD WILL FLY OFF OR CAUSE
      SERIOUS DAMAGE TO THE VEHICLE OR POSSIBLY CAUSE AN
      ACCIDENT. THERE IS NO DOUBT IN MY MIND THAT THIS IS ISSUE IS
      CLEARLY AN AERO DYNAMIC FLAW. HOW CAN THEY NOT HAVE
      BEEN AWARE OF THIS POSSIBLE SERIOUS SAFETY ISSUE ?

      February 8, 2018 NHTSA ID NUMBER: 11071844

      2015 NISSAN PATHFINDER SOMETIMES WILL NOT GO WHEN THE GAS
      PEDAL IS PRESSED FROM A STOPPED POSITION. 3 DIFFERENT TIMES
      THIS HAS HAPPENED TO ME AND MY WIFE. THIS IS AN EXTREMELY
      DANGEROUS SITUATION. IT HAPPENED THE LAST TIME AS WE WERE
      TRYING TO CROSS FOUR LANES OF TRAFFIC AT AN INTERSECTION.AS
      THE LIGHT TURNED GREEN AND WE TRIED TO GO IT ONLY IDLED
      ACROSS THE INTERSECTION

      WE GOT IT TO THE DEALERSHIP ASAP IT'S BEEN THERE A WEEK SO
      FAR. VEHICLE WAS MANUFACTURED IN AUG 2015. I PURCHASED IT
      USED BUT CERTIFIED!

      PLEASE INVESTIGATE TO SEE IF THE PROBLEMS THEY HAD WITH THE
      2013-2014 MODELS ARE CONTINUING. I HAVE HEARD IT MIGHT BE THE
      TRANSMISSION?

      ALL MAINTENANCE HAS BEEN PERFORMED ACCORDING TO
      CARFAX, INCLUDING AT 9,774 AN ENGINE POWER TRAIN COMPUTER
      MODULE REPROGRAMMED.



CLASS ACTION COMPLAINT - 17


   Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 17 of 71 PageID #: 17
         CERTIFICATION WAS DONE BY NISSAN ON 8/21/2018 AND PURCHASED
         BY US.ON 9/2/2017.

         ANY HELP TO KEEP ME AND MY WIFE SAFE WILL BE APPRECIATED.

         44.     NHTSA complaints related to the 2015 Rogue and Pathfinder continued from 2014
                22
through 2021.

                 c.    Customers began filing NHTSA complaints about the defective
                       transmission in 2016 Rogues in 2017 and continue to file relevant
                       NHTSA complaints.

         45.     In early 2017, Nissan customers began filing NHTSA complaints about the 2016

Nissan Rogue and Pathfinder’s defective transmission.

         46.     Regarding the 2016 Rogue, customers reported in early 2017 that Nissan’s

attempted service campaigns actually made the car drive worse, which the dealer said could not

be reversed:

         February 16, 2017 NHTSA ID NUMBER: 10955053

         A NISSAN DEALER HAD PREFORMED A SERVICE CAMPAIGN PC4900 TO
         MY 2016 NISSAN ROGUE IT INVOLVED THE CVT TRANSMISSION
         SOFTWARE AND SINCE THEY DID IT THE CAR IS NOT DRIVING LIKE
         BEFORE. THE SHIFTING IS SLOWER AND TAKES LONGER TO SHIFT,
         THE ENGINE IS LOUDER AND REVVING HIGHER AND THE FUEL
         ECONOMY GOT VERY BAD.

         CONTACTED THE DEALER AND ASKED IF THIS SERVICE CAMPAIGN
         CAN BE REVERSED AND THEIR ANSWER WAS "NO" I WILL BE TAKING
         THE CAR BACK TO THEM HAVE THEM CHECK IT AND ALSO
         CONTACTED NISSAN CORP AND OPENED A CASE. I HOPE THEY FIX
         THIS PROBLEM AS SOON AS POSSIBLE.

         47.     Many of the later NHTSA complaints related to the 2016 Rogue report serious

safety concerns related to the CVT transmission, including a “jumping” feeling that precipitated a

stall, and that vehicles were taken into Nissan dealers for repairs (emphases added):


22
     See NHTSA Appendix.

CLASS ACTION COMPLAINT - 18


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 18 of 71 PageID #: 18
            January 16, 2018 NHTSA ID NUMBER: 11063166

            AS I WAS TRAVELLING ON A MAJOR FREEWAY, MY BRAND NEW 2016
            NISSAN ROGUE BEGAN TO FEEL LIKE IT WAS "JUMPING." AT THAT
            POINT I NOTICED MY RPMS WERE HIGH FOR THE SPEED I WAS GOING.
            NOT EVEN 30 SECONDS AFTER, MY CAR COMPLETELY STALLED. I
            WAS IN THE FAST LANE OF THE FREEWAY AND BARELY HAD TIME
            TO REACT. I ENDED UP STUCK ON THE MEDIAN OF THE FREEWAY. I
            ENDED UP HAVING THE CAR TAKEN TO THE DEALER DOWN THE
            ROAD. THEY SAID THEY COULDN'T FIND ANYTHING WRONG WITH IT.
            I REFUSED TO DRIVE IT AND BEGAN SEEKING FURTHER HELP
            THROUGH NISSAN CONSUMER AFFAIRS. AFTER NEARLY A MONTH,
            AN ENGINEER FROM NISSAN TOOK 5 MINUTES TO LOOK AT IT AND
            NOTICED THE TRANSMISSION WAS SLIPPING. THE PREVIOUS WEEK
            BEFORE THIS MAJOR INCIDENT, THE CAR IS STALLED A FEW BLOCKS
            FROM MY HOME ON A RESIDENTIAL STREET AFTER ACCELERATING
            FROM A COMPLETE STOP. THE DEALERSHIP HAD TOLD ME THERE
            WAS NOTHING WRONG WITH IT AND IT WAS SAFE TO DRIVE. NOW
            HERE WE ARE 2 MONTHS LATER, AND IT FEELS AS IF THE
            TRANSMISSION IS SLIPPING AGAIN.

            July 11, 2018 NHTSA ID NUMBER: 11110737

            TL* THE CONTACT OWNS A 2016 NISSAN ROGUE. WHILE
            ACCELERATING, AN ABNORMAL WINDING NOISE WAS HEARD. THERE
            WERE NO WARNING INDICATORS ILLUMINATED. THE VEHICLE WAS
            TAKEN TO THE LOCAL DEALER (CAUSEWAY NISSAN, 435 NJ-72,
            MANAHAWKIN, NJ 08050) WHERE IT WAS DIAGNOSED THAT THE
            TRANSMISSION NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
            REPAIRED. THE MANUFACTURER WAS NOTIFIED AND OPENED CASE
            NUMBER: 32050871. NO FURTHER ASSISTANCE WAS PROVIDED. THE
            FAILURE MILEAGE WAS 67,000.

            48.   NHTSA Complaints related to the 2016 Rogue continued from 2017 through
       23
2021.

            3.    Nissan issued multiple TSBs related to defective CVT transmission in the
                  Rogue, beginning in 2015.

            49.   In 2015, Nissan issued multiple TSBs related to vehicles containing the Rogue’s

defective CVT transmission.


23
     See NHTSA Appendix.

CLASS ACTION COMPLAINT - 19


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 19 of 71 PageID #: 19
                                   24
               A.      NTB15-083 : applicable to 2014–16 Nissan Rogue vehicles (and 2013–15

       Nissan Altimas); recommended reprogramming the TCM to address “a transmission judder

       (shake, shudder, single or multiple bumps or vibration).”
                                       25
               B.      NTB15-084a : applicable to the same vehicles; outlined procedure for

       replacing the CVT assembly to address the same condition.
                                       26
               C.      NTB15-086a : applicable to same vehicles; prescribed various service

       procedures, including replacement of the CVT assembly, and noted that the affected

       vehicles may “hesitate and/or have a lack of power.”

       50.     In 2016, Nissan updated a TSB related to the Rogue’s defective CVT transmission:

NTB15-084b was intended to address a “transmission judder (shake, shudder, single or multiple

bumps or vibration)” in 2014–16 Nissan Rogue vehicles (and in 2013–16 Nissan Altimas, later the

subject of a class action lawsuit, settled in 2017); it outlined a procedure for replacing either the
                                  27
CVT assembly or the valve body.

       51.     In 2017, Nissan issued and/or updated more TSBs related to the Rogue’s defective

CVT transmission, and settled a lawsuit about the same transmission in Altimas:




24
   Nissan, Service Bulletin NTB15-083 (Oct. 7, 2015),
  https://f01.justanswer.com/05muranosl/1e9f0be5-9442-4a19-b839-498074e7294e_NTB15-
  083_rogue.pdf (last visited Mar. 25, 2021).
25
   See generally Nissan, Service Bulletin NTB15-084a (Nov. 11, 2015),
  https://x.nissanhelp.com/forums/local_links.php?linkid=4172&catid=776 (referenced) (last
  visited Mar. 25, 2011).
26
   Nissan, Service Bulletin NTB15-086a (Nov. 11, 2015),
  https://static.nhtsa.gov/odi/tsbs/2015/SB-10074569-2280.pdf (last visited Mar. 25, 2021).
27
   Nissan, Service Bulletin NTB15-084b (Apr. 1, 2016),
  https://static.nhtsa.gov/odi/tsbs/2016/SB-10075090-5448.pdf (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 20


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 20 of 71 PageID #: 20
                                   28
              A.      NTB15-086f : applicable to 2014–16 Rogues (and 2013–14 Altimas);

       described procedures for replacing the CVT assembly or the valve body, as well as

       reprogramming the TCM if necessary, to address “HESITATION AND/OR LACK OF

       POWER.”
                                   29
              B.      NTB15-086g : applicable to 2014–16 Rogues (and 2013–14 Altimas);

       described procedure for reprograming TCM or replacing the valve body, focusing on

       inspecting the CVT transmission belt to determine if it is “NG” by focusing on “scuffing

        and “smeared” lines on the belt:




28
   Nissan, Service Bulletin NTB15-086f (Feb. 10, 2017),
  https://static.nhtsa.gov/odi/tsbs/2017/MC-10120554-9999.pdf (last visited Mar. 25, 2021).
29
   Nissan, Service Bulletin NTB15-086g (Apr. 18, 2017),
  https://static.nhtsa.gov/odi/tsbs/2017/MC-10109247-9999.pdf (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 21


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 21 of 71 PageID #: 21
CLASS ACTION COMPLAINT - 22


   Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 22 of 71 PageID #: 22
                                    30
               C.        NTB15-084c : updated TSB NTB15-084b to include more model years;

       outlined procedure through which either the CVT assembly or the Valve Body would need

       to be replaced to address “a transmission judder (shake, shudder single or multiple bumps

       or vibration).”

       52.     More recently, Nissan has continued to issue TSBs related to the defective CVT for
                                                            31
vehicles that contain the same or similar defective CVTs.

       4.      Nissan issued multiple TSBs related to defective CVT transmission in the
               Pathfinder, beginning in 2013.

       53.     In 2013, Nissan issued TSB NTB13-086, related to the Pathfinder’s defective CVT

transmission. This TSB was intended to address a “juddering during light acceleration” in 2013-

2014 Nissan Pathfinders with CVTs (and in 2013–14 Nissan Altimas). It outlined a procedure for

reprogramming the TCM and potentially replacing the torque converter.

       54.     In 2016, Nissan issued TSB NTB16-120, related to the Pathfinder’s defective

transmission. This TSB applied to any customer who answered “yes” to the question “Are you

experiencing any issue with your transmission?” It outlined a diagnostic procedure that included

potentially inspecting and replacing the CVT chain and control valve, if the technician found

“evidence of chain slippage” created markings or “scuff marks” on the belts in the CVTs (“NG”




30
   Nissan, Service Bulletin NTB15-084c (Apr. 18, 2017),
  https://static.nhtsa.gov/odi/tsbs/2017/MC-10109245-9999.pdf (last visited Mar. 25, 2021).
31
   See for example Nissan Service Bulletin NTB12-103f (Nov. 8, 2018), https://www.nissan-
  techinfo.com/documents/NTB12-103f.pdf (last visited Mar. 25, 2021), which provides
  CVT/TCM calibration procedures that apply to not only 2014–19 Rogues and 2013–19
  Pathfinders, but also numerous other vehicles, including Altimas, Jukes, Maximas, Muranos,
  Quests, and Sentras.

CLASS ACTION COMPLAINT - 23


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 23 of 71 PageID #: 23
means there is slippage):




CLASS ACTION COMPLAINT - 24


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 24 of 71 PageID #: 24
        55.     Also in 2016, Nissan released a service campaign bulletin, PC500, designed to

address the judder caused by the CVT belt slipping and/or the control valve in 2013–14

Pathfinders. PC500 advised technicians to reprogram the TCM to hopefully improve service

diagnostics by adding new diagnostic codes specifically related to the “judder”:




PC500 also announced that Nissan would extend the warranty coverage on the CVT assembling,

including internal CVT components, the CVT control valve and body, and the torque converter,

from five years and/or 60,000 miles to just under eight years and/or 84,000 miles—another

piecemeal warranty extension that demonstrates Nissan is aware of the defect but is unwilling to

admit it in full.

        56.     In 2017, Nissan updated NTB16-120 with NTB 16-120b, outlining how to

reprogram 2013–14 Pathfinder CVT’s TCM and, “if needed, inspect and replace the CVT or CVT

control valve.” According to this TSB, the technician performing the inspection was told to replace

the entire CVT transmission if they either found that one of the above diagnostic codes was

present—P17F0—or the CVT chain was “NG” or “no good” (the “interview question” is simply,

again, “Are you experiencing any issue with your transmission?”):




CLASS ACTION COMPLAINT - 25


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 25 of 71 PageID #: 25
       57.    Nissan also issued TSB NTB17-039 in 2017, specifically to address situations

where 2013–14 Pathfinder “customer[s] report[] a transmission judder (shake, shudder, single or

multiple bumps or vibration).”

       58.    In 2018, Nissan issued TSB NTB13-077c, which updated technicians on how to

check CVT fluid levels, suggesting there may be a problem with how CVTs maintain fluid levels.

This TSB extended to the following vehicles equipped with CVTs, including 2014–17 Rogues and

extending the acknowledged problem to 2013–17 Pathfinders:



CLASS ACTION COMPLAINT - 26


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 26 of 71 PageID #: 26
       59.     Nissan issued similar TSBs applying to both Rogues and Pathfinders in 2018 and

2019, including, for example, NTB18-055. These TSBs all suggest that the vehicles CVTs had

issues maintaining their fluid levels, likely related to the alleged defect.

       60.     In October 2019, Nissan issued TSB NTB17-039g. NTB17-039 was originally

published in 2017 to address the “judder,” but limited to the 2013-2014 Pathfinder. The updated

TSB expanded well beyond the 2013–14 Pathfinder, including 2016 and 2017 Pathinders, but also

various other vehicles potentially experienceing a “shudder”:




CLASS ACTION COMPLAINT - 27


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 27 of 71 PageID #: 27
Nissan updated this TSB again in 2019 and 2020.

       61.     In 2019, Nissan issued NTB15-013e, which applied to not only 2013–20

Pathfinders, but also 2014–20 Rogues and other vehicles. This TSB outlined a procedure for

cleaning CVT transmission fluid cooling systems, noting that “[m]etal debris and friction material

may become trapped in the radiator, cooling hoses, bypass valve or external CVT fluid cooler”:




The presence of metal debris or friction material in CVT cooling systems is consistent with

possible untinentional rubbing or friction related to the CVT transmission belts, as noted above,

and taken together with the numerous TSBs and class action settlements suggests that vehicles




CLASS ACTION COMPLAINT - 28


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 28 of 71 PageID #: 28
beyond the Class Vehicles may still have similarly defective CVTs. Furthermore, this litany of

TSBs indicates that Nissan still does not have a permanent fix for the defective CVTs.

D.     Nissan advertised the Class Vehicles with the defective CVT, but consistently
       concealed the defect.

       62.     Nissan promoted 2014 Rogue vehicles with the defective transmission in the United
                                                                                           32
States by touting the “excellent fuel economy” and “virtually gearless” CVT transmission:




       63.     Nissan promoted the 2015 Pathfinders similarly, trumpeting their “outstanding fuel

economy and best-in-class towing” and “efficiency, brought to you by the Next-Generation
              33
Xtronic CVT” :




32
   Nissan, 2014 Rogue, at 10, https://cdn.dealereprocess.org/cdn/brochures/nissan/2014-
  rogue.pdf (last visited Mar. 25, 2021).
33
   Nissan, 2014 Pathfinder, at 9, https://cdn.dealereprocess.org/cdn/brochures/nissan/2014-
  pathfinder.pdf (last visited Mar. 25, 2021); Nissan, 2015 Pathfinder, at 9,
  https://cdn.dealereprocess.org/cdn/brochures/nissan/2015-pathfinder.pdf (last visited Mar. 25,
  2021).

CLASS ACTION COMPLAINT - 29


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 29 of 71 PageID #: 29
       64.    Nissan issued similar advertisements for 2015 Rogues, again highlighting their
                                                                                               34
“virtually gearless Xtronic CVT transmission,” which “maximizes efficiency and performance” :




       65.    For 2015 Pathfinders, Nissan issued press releases touting a “number of
                                                                                          35
enhancements,” including enhanced shifting on the standard “Xtronic [CVT] transmission.”




34
   Nissan, 2015 Rogue, at 9, https://cdn.dealereprocess.org/cdn/brochures/nissan/2015-rogue.pdf
  (last visited Mar. 25, 2021).
35
   Nissan announces 2015 Pathfinder U.S. Pricing, NISSAN (Oct. 20, 2014),
  https://usa.nissannews.com/en-US/releases/release-4e148fc6b6364dcc896b7558037c0f6c-
  nissan-announces-2015-pathfinder-u-s-pricing (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 30


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 30 of 71 PageID #: 30
       66.     For 2016 Rogues, Nissan issued multiple press releases lauding the “advanced”

CVT transmission in the Rogue, the enhanced fuel economy that supposedly came with it, and
                              36
other benefits due to the CVT.

       67.     For 2016 Pathfinders, Nissan press releases touted its “fuel-efficient 260

horsepower 3.5L DOHC V6 engine mated to an advanced Xtronic [CVT] transmission with D-
                   37
Step shift logic.”

       68.     Nissan continues to promote Rogues and Pathfinders with what is merely a later

iteration of the same defective CVT transmission. Nissan falsely claims that not only do CVTs

offer “continuously smooth motion, providing seamless, stronger acceleration and increased fuel

economy,” but also that they are more durable, because “CVT vehicles ha[ve] fewer moving parts,

which reduces friction and heat. This reduces wear and tear on your transmission, meaning it works
                38
harder, longer.”




36
   See Nissan announces U.S. pricing for 2016 Rogue, NISSAN (Oct. 26, 2015),
  https://usa.nissannews.com/en-US/releases/nissan-announces-u-s-pricing-for-2016-rogue (last
  visited Mar. 25, 2021) (“The engine is matched with an enhanced Xtronic transmission,” and
  “[f]uel economy is 33 mpg highway”); 2016 Nissan Rogue Adds Forward Emergency Braking,
  NissanConnect Services and Siri Eyes Free to Long List of Available Features, NISSAN,
  https://usa.nissannews.com/en-US/releases/release-cdfcc110c2a94ffd8e4b8dd14cf7b736-us-
  2016-nissan-rogue-press-kit# (last visited Mar. 25, 2021) (“Xtronic transmission is
  approximately 10 percent more efficient than the previous-generation design,” noting that
  “[w]ith Active Engine Braking, the CVT helps slow the Rogue as the driver brakes, resulting in
  less brake effort by the driver”).
37
   Nissan announces 2016 Pathfinder U.S. Pricing, NISSAN (Dec. 21, 2015),
  https://usa.nissannews.com/en-US/releases/release-44987c64cf5f49f9a4731db83af6acd1-
  nissan-announces-2016-pathfinder-u-s-pricing (last visited Mar. 25, 2021).
38
   The Xtronic Continuously Variable Transmission, NISSAN (Oct. 18, 2018),
  https://www.nissanusa.com/experience-nissan/news-and-events/xtronic-cvt-continuously-
  variable-transmission.html (last visited Mar. 25, 2021) (offering website visitors a chance to
  “build” their own Rogues and Pathfinders).

CLASS ACTION COMPLAINT - 31


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 31 of 71 PageID #: 31
E.      Defendants regularly and continuously denied the existence of the defect.

        69.    Despite knowing that the CVTs in the Class Vehicles were defective, Defendants
                                                                                         39
have continued to manufacture, market, and sell the vehicles in the United States. Likewise,

Defendants have continued to issue TSBs and piecemeal warranty extensions indicating their

knowledge of the defect, but that never admit as much:




***




F.      Defendants’ warranties cover the defective CVT transmission.
                                                                                              40
        70.    Nissan issued express warranties that covered both Rogues and Pathfinders.

        71.    Under the terms of these warranties, which are identical in the parts pertinent to this

case, Nissan offers five (5) years and/or 60,000 miles of powertrain coverage, under which Nissan

agrees to cover “any repairs needed to correct defects in materials or workmanship,’ including as
                    41
to the transmissions. This warranty covers the transmission “[c]ase and all internal parts, torque

converter and converter housing, automatic transmission control module, transfer case and all




39
   See supra sections IV.A-F.
40
   See Nissan Vehicle Warranty, NISSAN, https://www.nissanusa.com/owners/vehicle-
  resources/warranty-view-all.html (last visited Mar. 25, 2021).
41
   See, e.g., Nissan, 2014 Warranty Information Booklet, at 5–6,
  https://www.nissanusa.com/content/dam/Nissan/us/manuals-and-guides/shared/2014/2014-
  nissan-warranty-booklet.pdf (last visited Mar. 25, 2021).

CLASS ACTION COMPLAINT - 32


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 32 of 71 PageID #: 32
internal parts, seals and gaskets, clutch cover and housing, A/T cooler, and electronic transmission
          42
controls.”

                           V.   CLASS ACTION ALLEGATIONS

       72.     Plaintiffs bring this lawsuit as a class action on behalf of themselves and all others

similarly situated as members of the proposed Classes pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(2), (b)(3) and (c)(4). As described below, this action satisfies the numerosity,

commonality, typicality, adequacy, predominance, and superiority requirements of Rules 23(a)

and 23(b)(3). This action also satisfies the requirements of Rules 23(b)(2) and (c)(4).

       73.     Pursuant to Fed. R. Civ. Proc. 23(a) and (b)(2), (b)(3) and/or (c)(4), Plaintiffs assert

classes based on the applicable state law of the plaintiffs. The Class and Subclasses are defined as:

       74.     Nationwide Class: All individuals in the United States who purchased or leased a
                                                                          43
2014–16 Nissan Rogue or 2015-2016 Pathfinder equipped with a CVT .

       75.     Colorado Subclass: All individuals in the state of Colorado who purchased or leased

a 2014–16 Nissan Rogue or 2015–16 Pathfinder equipped with a CVT.

       76.     Utah Subclass: All individuals in the state of Utah who purchased or leased a 2014–

16 Nissan Rogue or 2015–16 Pathfinder equipped with a CVT.

       77.     Excluded from the Class and Subclasses are: (1) Defendants, any entity or

division in which Defendant has a controlling interest, and their legal representatives, officers,

directors, assigns, and successors; (2) the Judge to whom this case is assigned and the Judge’s

staff; (3) any Judge sitting in the presiding state and/or federal court system who may hear an



42
  Id. at 6.
43
  Plaintiffs anticipate that as discovery progresses this class definition may evolve or expand to
 include additional model years and vehicles.

CLASS ACTION COMPLAINT - 33


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 33 of 71 PageID #: 33
appeal of any judgment entered; and (4) those persons who have suffered personal injuries as a

result of the facts alleged herein. Plaintiffs reserve the right to amend the Class and Subclass

definitions if discovery and further investigation reveal that the Class or any Subclass should be

expanded or otherwise modified.

       78.     Numerosity: Although the exact number of Class Members is uncertain and can

only be ascertained through appropriate discovery, the number is great enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single action will provide

substantial benefits to all parties and to the Court. The Class Members are readily identifiable from

information and records in Nissan’s possession, custody, or control, as well as from records kept

by the Department of Motor Vehicles.

       79.     Typicality: Plaintiffs’ claims are typical of the claims of the Class and Subclasses

in that Plaintiffs, like all Class Members, purchased or leased a Class Vehicle designed,

manufactured, and distributed by Nissan, and equipped with the defective CVT. The representative

Plaintiffs, like all Class Members, have been damaged by Nissan’s misconduct in that they have

incurred or will incur the cost of repairing or replacing the defective CVT or its components.

Furthermore, the factual bases of Nissan’s misconduct are common to all Class Members and

represent a common thread resulting in injury to the Class as a whole.

       80.     Commonality: There are numerous questions of law and fact common to Plaintiffs,

the Class and Subclasses that predominate over any question affecting only individual Class

Members. These common legal and factual issues include the following:

               A.      Whether Class Vehicles contain defects relating to the CVT;

               B.      Whether the defects relating to the CVT constitute an unreasonable safety

       risk;


CLASS ACTION COMPLAINT - 34


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 34 of 71 PageID #: 34
               C.      Whether the defective nature of the CVT constitutes a material fact;

               D.      Whether Defendants have a duty to disclose the defective nature of the CVT

       to Plaintiffs and Class Members;

               E.      Whether Plaintiffs and the other Class Members are entitled to equitable

       relief, including but not limited to a preliminary and/or permanent injunction;

               F.      Whether Defendants knew or reasonably should have known of the defects

       relating to the CVT before it sold and leased Class Vehicles to Plaintiffs and Class

       Members and, if so, how long Defendants have known of the defect;

               G.      Whether Defendants should be declared financially responsible for

       notifying all Class Members of the problems with the Class Vehicles and for the costs and

       expenses of repairing and replacing the defective CVT;

               H.      Whether Defendants are obligated to inform Class Members of their right

       to seek reimbursement for having paid to diagnose, repair, or replace their defective CVT;

               I.      Whether Defendants breached the implied warranty of merchantability

       pursuant to the laws governing each of the Subclass jurisdictions; and

               J.      Whether Defendants breached express warranties pursuant to the laws

       governing each of the Subclass jurisdictions.

       81.     Predominance and Superiority: Plaintiffs and the Class Members have all

suffered and will continue to suffer harm and damages as a result of Nissan’s unlawful and

wrongful conduct. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Absent a class action, most Class Members would likely find the

cost of litigating their claims prohibitively high and would therefore have no effective remedy at

law. Because of the relatively small size of the individual Class Members’ claims, it is likely that


CLASS ACTION COMPLAINT - 35


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 35 of 71 PageID #: 35
only a few Class Members could afford to seek legal redress for Nissan’s misconduct. Absent a

class action, Class Members will continue to incur damages, and Nissan’s misconduct will

continue without remedy. Class treatment of common questions of law and fact would also be a

superior method to multiple individual actions or piecemeal litigation in that class treatment will

conserve the resources of the courts and the litigants and will promote consistency and efficiency

of adjudication.

       82.     This action is also certifiable under the provisions of Fed. R. Civ. Proc. 23(b)(2)

because Nissan has acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive relief or corresponding declaratory relief with respect to the

Class as a whole and necessitating that any such relief be extended to members of the Class on a

mandatory, class-wide basis.

       83.     In the alternative, the common issues regarding Nissan’s liability and the existence

of the CVT defect can be decided class-wide under Rule 23(c)(4).

       84.     Plaintiffs are not aware of any difficulty which will be encountered in the

management of this litigation which should preclude its maintenance as a class action.

                               VI.   EQUITABLE TOLLING

A.     Discovery

       85.     Plaintiffs and Class members did not discover, and could not have discovered

through the exercise of reasonable diligence, Defendants’ deception concerning the safety-related

defect alleged herein.

       86.     Defendants’ concealment is ongoing and includes advertising the “virtually

gearless Xtronic CVT transmission,” which supposedly “maximizes efficiency and performance,”

and issuing piecemeal TSBs and warranty extensions.


CLASS ACTION COMPLAINT - 36


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 36 of 71 PageID #: 36
       87.     Plaintiffs and Class Members could not have discovered through the exercise of

reasonable diligence that Defendants were concealing the defective CVT alleged herein.

       88.     Unless a Class Member experienced serious CVT defect symptoms—such as

dangerous jerks, shudders, or failures—they would have no reason to discover the existence of a

widespread defect or Defendants’ efforts to conceal it.

       89.     Plaintiffs and Class members therefore did not discover, and did not know of, facts

that would have caused a reasonable person to suspect that Defendants had concealed information

about defect in the Class Vehicles until shortly before this action was filed.

       90.     For these reasons, all applicable statutes of limitation have been tolled by operation

of the discovery rule with respect to claims as to the Class Vehicles.

B.     Fraudulent Concealment

       91.     All applicable statutes of limitation have also been tolled by Defendants’ knowing,

active and ongoing fraudulent concealment of the facts alleged herein.

       92.     Defendants concealed the defective CVT and failed to disclose or remedy it for

years, from as early as 2009 based on voluntary warranty extensions for related vehicles and

transmissions, early NHTSA complaints, and relevant TSBs. This concealment, and the lack of

any permanent repair, continues to the day of this filing.

C.     Estoppel

       93.     Defendants were and are under a continuous duty to disclose to Plaintiffs and Class

members the true character, quality, and nature of the Class Vehicles, including the vehicles’

defective CVT and the safety-related issues it presents, and the inevitable repairs, costs, time, and

monetary damage resulting therefrom. Defendants actively concealed the true character, quality,

and nature of the Class Vehicles and did not disclose the CVT’s defect.


CLASS ACTION COMPLAINT - 37


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 37 of 71 PageID #: 37
       94.     Based on the foregoing, Defendants are estopped from relying on any statutes of

limitations in defense of this action.

                                 VII. CAUSES OF ACTION

A.     Count 1 - Breach of Warranty Under Magnuson–Moss Warranty Act, 15 U.S.C. §
       2303 et seq. – On Behalf of the Nationwide Class.

       95.     Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       96.     Plaintiffs bring this cause of action on behalf of themselves and on behalf of all

Class Members.

       97.     The Class Vehicles are a “consumer product” within the meaning of the Magnuson–

Moss Warranty Act, 15 U.S.C. § 2301(1).

       98.     Plaintiffs and Class Members are “consumers” within the meaning of the

Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(3).

       99.     Nissan is a “supplier” and “warrantor” within the meaning of the Magnuson–Moss

Warranty Act, 15 U.S.C. § 2301(4)–(5).

       100.    Nissan’s express warranty is a “written warranty” within the meaning of the

Magnuson–Moss Warranty Act, 15 U.S.C. § 2301(6).

       101.    Nissan provided all purchasers and lessees of the Class Vehicles with the express

warranty described herein, which became a material part of the bargain.

       102.    Under the warranties, Nissan expressly warranted that, for five (5) years and/or

60,000 miles, Nissan would warrant “any repairs needed to correct defects in materials or

workmanship,” including as to the transmission and its “[c]ase and all internal parts, torque

converter and converter housing, automatic transmission control module, transfer case and all



CLASS ACTION COMPLAINT - 38


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 38 of 71 PageID #: 38
internal parts, seals and gaskets, clutch cover and housing, A/T cooler, and electronic transmission

controls.”

       103.    On information and belief, Nissan breached the express warranty by:

               A.      Extending certain warranties for other vehicles with the same or similar

       CVT defects, thereby warranting to repair or replace any part defective in material or

       workmanship, including the CVT transmission, at no cost to the owner or lessee, but failing

       to do so for the Class Vehicles;

               B.      Selling and leasing Class Vehicles with CVTs that were defective in

       material and workmanship, requiring repair or replacement within the warranty period;

               C.      Refusing to honor the express warranty by repairing or replacing, free of

       charge, the transmission or any of its component parts or programming and instead

       charging for repair and replacement parts; and

               D.      Purporting to repair the Class Vehicles and/or performing inadequate,

       illusory repairs without permanently repairing the defect.

       104.    Furthermore, Nissan impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, among other things: (i)

a warranty that the Class Vehicles and their transmissions were manufactured, supplied,

distributed, and/or sold by Nissan were safe and reliable for providing transportation; and (ii) a

warranty that the Class Vehicles and their transmissions would be fit for their intended use while

the Class Vehicles were being operated.

       105.    Contrary to the applicable implied warranties, the Class Vehicles and their

transmissions at the time of sale and thereafter were not fit for their ordinary and intended purpose




CLASS ACTION COMPLAINT - 39


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 39 of 71 PageID #: 39
of providing Plaintiffs and Class Members with reliable, durable, and safe transportation. Instead,

the Class Vehicles are defective.

          106.   Nissan’s breach of express and implied warranties has deprived Plaintiffs and Class

Members of the benefit of their bargain.

          107.   The amount in controversy of the individual claims of each Plaintiff and Class

member meets or exceeds the sum or value of $25,000. In addition, the amount in controversy

meets or exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in this suit.

          108.   Nissan has been afforded a reasonable opportunity to cure its breach over the many

years during which it attempted TSBs but could not permanently repair the defect, and when

Plaintiffs or Class Members brought their vehicles in for diagnosis and repair of the transmissions.

Additionally, Plaintiffs have notified Nissan by letter that Nissan has breached its warranties, that

any attempt now to cure or repair the defects would be futile, and that Plaintiffs are bringing class

claims.

          109.   As a direct and proximate cause of Nissan’s breach of express and implied

warranties, Plaintiffs and Class Members sustained damages and other losses in an amount to be

determined at trial. Nissan’s conduct damaged Plaintiffs and Class Members, who are entitled to

recover actual damages, consequential damages, specific performance, diminution in value, costs,

attorneys' fees, and/or other relief as appropriate.

          110.   As a result of Nissan’s violations of the Magnuson–Moss Warranty Act as alleged

herein, Plaintiffs and Class Members have incurred damages.




CLASS ACTION COMPLAINT - 40


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 40 of 71 PageID #: 40
B.     Count 2 - Breach of Express Warranty, Tenn. Code §§ 47-2-213 and 47-2A-210 -- On
       Behalf of the Nationwide Class.

       111.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       112.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of all

Class Members in the Nationwide Class.

       113.    Nissan is and was at all relevant times a “merchant” with respect to motor vehicles

under Tenn. Code §§ 47-2-104(1) and 47-2A-103(1)(t), and “seller” of motor vehicles under § 47-

2-103(1)(d).

       114.    With respect to leases, Nissan is and was at all relevant times a “lessor” of motor

vehicles under Tenn. Code § 47-2A-103(1)(p).

       115.    The Class Vehicles are and were at all relevant times “goods” within the meaning

of Tenn. Code §§ 47-2-105(1) and 47-2A-103(1)(h).

       116.    Nissan provided all purchasers and lessees of the Class Vehicles with the express

warranty described herein, which became a material part of the bargain.

       117.    Under the warranties, Nissan expressly warranted that, for five (5) years and/or

60,000 miles, Nissan would warrant “any repairs needed to correct defects in materials or

workmanship,” including as to the CVT transmission and its “[c]ase and all internal parts, torque

converter and converter housing, automatic transmission control module, transfer case and all

internal parts, seals and gaskets, clutch cover and housing, A/T cooler, and electronic transmission

controls.”

       118.    On information and belief, Nissan breached the express warranties by:




CLASS ACTION COMPLAINT - 41


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 41 of 71 PageID #: 41
                  A.      Extending certain warranties, thereby warranting to repair or replace any

          part defective in material or workmanship, including the CVT transmission, at no cost to

          the owner or lessee;

                  B.      Selling and leasing Class Vehicles with CVTs that were defective in

          material and workmanship, requiring repair or replacement within the warranty period;

                  C.      Refusing to honor the express warranty by repairing or replacing, free of

          charge, the transmission or any of its component parts or programming and instead

          charging for repair and replacement parts; and

                  D.      Purporting to repair the Class Vehicles and/or performing inadequate,

          illusory re-pairs.

          119.    Nissan and/or its subsidiaries manufactured and/or installed the CVTs and the

transmissions’ component parts in the Class Vehicles, and the CVTs and their component parts

are covered by the express warranties.

          120.    The CVT defect at issue in this litigation was present at the time the Class Vehicles

were sold or leased to Plaintiffs and Class Members.

          121.    Plaintiffs relied on Nissan’s express warranties, which were a material part of the

bargain, when purchasing or leasing their Class Vehicles.

          122.    Under the express warranties, Nissan was obligated to correct the CVT’s defect in

the vehicles owned or leased by Plaintiffs and Class Members.

          123.    Although Nissan was obligated to correct the CVT defect, none of the attempted

fixes to the transmissions are adequate under the terms of the warranties, as they did not cure the

defect.




CLASS ACTION COMPLAINT - 42


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 42 of 71 PageID #: 42
        124.    Nissan breached the express warranties by performing illusory repairs. Rather than

repairing the vehicles pursuant to the express warranties, Nissan falsely informed Plaintiffs and

Class Members that there was no problem with their Class Vehicles, performed ineffective

procedures including software updates, and/or replaced defective components in the CVT

transmission with equally defective components, without actually repairing the Class Vehicles.

        125.    Nissan and its agent dealers have failed and refused to conform the CVT

transmission to the express warranties. Nissan’s conduct, as discussed throughout this Complaint,

has voided any attempt on its part to disclaim liability for its actions.

        126.    Moreover, Nissan’s attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here. Specifically,

Nissan’s warranty limitation to five (5) years and/or 60,000 miles is unenforceable because it

knowingly sold a defective product without informing consumers about the defect.

        127.    The time limits contained in Nissan’s warranty period were also unconscionable

and inadequate to protect Plaintiffs and Class Members. Among other things, Plaintiffs and Class

Members had no meaningful choice in determining these time limitations, the terms of which

unreasonably favored Nissan. A gross disparity in bargaining power existed between Nissan and

the Class Members, and Nissan knew or should have known that the Class Vehicles were defective

at the time of sale.

        128.    Plaintiffs and Class Members have complied with all obligations under the

warranties, or otherwise have been excused from performance of said obligations as a result of

Nissan’s conduct described herein.

        129.    Plaintiffs have notified Nissan of the breach and of Plaintiffs’ intent to seek

damages.


CLASS ACTION COMPLAINT - 43


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 43 of 71 PageID #: 43
        130.    That said, Plaintiffs and Class Members were not required to notify Nissan of the

breach because affording Nissan a reasonable opportunity to cure its breach of written warranty

would have been futile. Nissan was also on notice of the CVT defect from the complaints and

service requests it received from Plaintiffs and the Class Members, from repairs and/or

replacements of the transmissions or components thereof, and through other internal and external

sources.

        131.    Because Nissan, through its conduct and exemplified by its own service bulletins,

has covered repairs of the CVT defect if Nissan determines the repairs are appropriately covered

under the warranties, Nissan cannot now deny that the warranties cover the CVT defect.

        132.    Because Nissan has not been able to remedy the CVT defect, any limitation on

remedies included in the warranties causes the warranties to fail their essential purposes, rendering

these limitations null and void.

        133.    As a direct and proximate cause of Nissan’s breach, Plaintiffs and the Class

Members suffered damages and continue to suffer damages, including economic damages at the

point of sale or lease and diminution of value of their Class Vehicles. Additionally, Plaintiffs and

Class Members have incurred or will incur economic damages at the point of repair in the form of

the cost of repair.

        134.    As a direct and proximate result of Nissan’s breach of express warranties, Plaintiffs

and Class Members have been damaged in an amount to be determined at trial.

C.      Count 3 – Breach of the Implied Warranty of Merchantability, Tenn. Code §§ 47-2-
        314 and 47-2A-212 – On Behalf of the Nationwide Class.

        135.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.



CLASS ACTION COMPLAINT - 44


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 44 of 71 PageID #: 44
       136.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of all

Class Members in the Nationwide Class.

       137.    Nissan is and was at all relevant times a “merchant” with respect to motor vehicles

under Tenn. Code §§ 47-2-104(1) and 47-2A-103(1)(t), and “seller” of motor vehicles under § 47-

2-103(1)(d).

       138.    With respect to leases, Nissan is and was at all relevant times a “lessor” of motor

vehicles under Tenn. Code § 47-2A-103(1)(p).

       139.    The Class Vehicles are and were at all relevant times “goods” within the meaning

of Tenn. Code §§ 47-2-105(1) AND 47-2A-103(1)(h).

       140.    A warranty that the Class Vehicles were in merchantable condition and fit for the

ordinary purpose for which vehicles are used is implied by law pursuant to Tenn. Code §§ 47-2-

314 and 47-2A-212.

       141.    Nissan sold and/or leased Class Vehicles that were not in merchantable condition

and/or fit for their ordinary purpose in violation of the implied warranty.

       142.    Nissan knew or had reason to know of the specific use for which the Class Vehicles

were purchased or leased. Nissan directly sold and marketed vehicles equipped with the CVTs to

customers through authorized dealers, like those from whom Plaintiffs and Class Members bought

or leased their vehicles, for the intended purpose of consumers purchasing the vehicles. Nissan

knew that the Class Vehicles would and did pass unchanged from the authorized dealers to

Plaintiffs and the Class Members, with no modification to the defective CVT transmission.

       143.    Nissan provided Plaintiffs and Class Members with an implied warranty that the

Class Vehicles and their components and parts are merchantable and fit for the ordinary purposes

for which they were sold pursuant to Tenn. Code §§ 47-2-314 and 47-2A-212.


CLASS ACTION COMPLAINT - 45


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 45 of 71 PageID #: 45
       144.    This implied warranty included, among other things: (i) a warranty that the Class

Vehicles and their transmissions that were manufactured, supplied, distributed, and/or sold by

Nissan and its suppliers were safe and reliable for providing transportation; and (ii) a warranty that

the Class Vehicles and their transmissions would be fit for their intended use while the Class

Vehicles were being operated.

       145.    Contrary to the applicable implied warranties, the Class Vehicles and their

transmissions at the time of sale and thereafter were not fit for their ordinary and intended purpose

of providing Plaintiffs and Class Members with reliable, durable, and safe transportation. Instead,

the Class Vehicles are defective, including, but not limited to, the defective design or manufacture

of their CVTs and the existence of the defect at the time of sale or lease and thereafter. Nissan

knew of this defect at the time these sale or lease transactions occurred.

       146.    As a result of Nissan’s breach of the applicable implied warranties, Plaintiffs and

Class Members who purchased or leased the Class Vehicles suffered an ascertainable loss of

money, property, and/or value. Additionally, as a result of the defective CVT, Plaintiffs and the

Class Members were harmed and suffered actual damages in that the Class Vehicles’ transmission

components are substantially certain to fail before their expected useful life has run.

       147.    Nissan’s actions, as complained of herein, breached the implied warranty that the

Class Vehicles were of merchantable quality and fit for such use in violation of Tenn. Code §§ 47-

2- 314 and 47-2A-212.

       148.    Plaintiffs and the Class Members have complied with all obligations under the

warranty, or otherwise have been excused from performance of said obligations as a result of

Nissan’s conduct described herein.




CLASS ACTION COMPLAINT - 46


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 46 of 71 PageID #: 46
            149.   Plaintiffs have notified Nissan of the breach and of Plaintiffs’ intent to seek

damages

            150.   That said, Plaintiffs and the Class Members were not required to notify Nissan of

the breach because affording Nissan a reasonable opportunity to cure its breach of written warranty

would have been futile. Nissan was also on notice of the defective CVTs from the complaints and

service requests it received from Plaintiffs and the Class Members, from repairs and/or

replacements of the transmissions or components thereof, and through other internal sources.

            151.   As a direct and proximate cause of Nissan’s breach, Plaintiffs and the Class

Members suffered damages and continue to suffer damages, including economic damages at the

point of sale or lease and diminution of value of their Class Vehicles. Additionally, Plaintiffs and

the Class Members have incurred or will incur economic damages at the point of repair in the form

of the cost of repair.

            152.   As a direct and proximate result of Nissan’s breach of the implied warranty of

merchantability, Plaintiffs and the Class Members have been damaged in an amount to be proven

at trial.

D.          Count 4 – Fraudulent Omission Under Tennessee Law – On Behalf of the Nationwide
            Class.

            153.   Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

            154.   Plaintiffs bring this cause of action on behalf of themselves and on behalf of all

Class Members in the Nationwide Class.

            155.   Defendants knew that the Class Vehicles suffered from an inherent defect, were

defectively designed and/or manufactured and were not suitable for their intended use, and that the

defect presented serious safety concerns.

CLASS ACTION COMPLAINT - 47


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 47 of 71 PageID #: 47
       156.   Defendants concealed from and failed to disclose to Plaintiffs and Class Members

the defective nature of the Class Vehicles and their CVTs.

       157.   Defendants had a duty to Plaintiffs and Class Members to disclose the defective

nature of the Class Vehicles’ CVTs because:

              A.       Defendants were in a superior position to know the true state of facts about

       the safety defect in the Class Vehicles’ CVTs;

              B.       Plaintiffs and the Class Members could not reasonably have been expected

       to learn or discover that their CVTs have a dangerous safety defect until after they

       purchased or leased the Class Vehicles;

              C.       Defendants knew that Plaintiffs and the Class Members could not

       reasonably have been expected to learn about or discover the CVT defect prior to purchase

       or lease; and

              D.       Defendants actively concealed the defective nature of the Class Vehicles’

       CVTs from Plaintiffs and Class Members at the time of sale and thereafter.

       158.   The facts concealed or not disclosed by Defendants to Plaintiffs and the other Class

Members are material in that a reasonable person would have considered them to be important in

deciding whether to purchase or lease Defendants’ Class Vehicles or pay a lesser price for them.

       159.   Had Plaintiffs and Class Members known about the defective nature of the Class

Vehicles’ CVTs, they would not have purchased or leased them, or would have paid less for them.

       160.   Defendants concealed or failed to disclose the true nature of the design and/or

manufacturing defects contained in the Class Vehicles’ CVTs in order to induce Plaintiffs and

Class Members to act thereon. Plaintiffs and the other Class Members justifiably relied on




CLASS ACTION COMPLAINT - 48


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 48 of 71 PageID #: 48
Defendants’ omissions to their detriment. This detriment is evident from Plaintiffs’ and Class

Members’ purchase or lease of Defendants’ defective Class Vehicles.

       161.    Defendants continued to conceal the defective nature of the Class Vehicles’

transmissions even after Plaintiffs and/or Class Members began to report the problems. Indeed,

Defendants continue to cover up and conceal the true nature of the problem.

       162.    As a direct and proximate result of Defendants’ misconduct, Plaintiffs and Class

Members have suffered and will continue to suffer actual damages.

E.     Count 5 – Unjust Enrichment Under Tennessee Law – On Behalf of the Nationwide
       Class.

       163.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       164.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of all

Class Members in the Nationwide Class.

       165.    As a result of their wrongful and fraudulent acts and omissions, as set forth above,

pertaining to the defective CVTs in Class Vehicles and Nissan’s concealment of the defect,

Defendants charged a higher price for their vehicles than the vehicles’ true value and Defendants

obtained monies which rightfully belong to Plaintiffs and other Class Members.

       166.    Defendants enjoyed the benefit of increased financial gains, to the detriment of

Plaintiffs and other Class Members, who paid a higher price for vehicles which actually had lower

values. It would be inequitable and unjust for Defendants to retain these wrongfully obtained

profits and, therefore, they should be disgorged.




CLASS ACTION COMPLAINT - 49


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 49 of 71 PageID #: 49
F.     Count 6 – Colorado Breach of Express Warranty, Colo Rev. Stat. §§ 4-2-313 and 4-
       2.5-21 – On Behalf of the Colorado Subclass.

       167.      Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       168.      Plaintiff Balnicki brings this cause of action on behalf of himself and on behalf of

all Class Members in the Colorado Subclass.

       169.      Nissan is and was at all relevant times a “merchant” with respect to motor vehicles

under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and a “seller” of motor vehicles under § 4-

2-103(1)(d).

       170.      With respect to leases, Nissan is and was at all relevant times a “lessor” of motor

vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).

       171.      The Class Vehicles are and were at all relevant times “goods” within the meaning

of Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).

       172.      Under the warranties, Nissan expressly warranted that, for five (5) years and/or

60,000 miles, Nissan would warrant “any repairs needed to correct defects in materials or

workmanship,” including as to the CVT and its “[c]ase and all internal parts, torque converter and

converter housing, automatic transmission control module, transfer case and all internal parts, seals

and gaskets, clutch cover and housing, A/T cooler, and electronic transmission controls.”

       173.      On information and belief, Nissan breached the express warranties by:

                 A.     Extending certain warranties, thereby warranting to repair or replace any

       part defective in material or workmanship, including the CVT, at no cost to the owner or

       lessee;

                 B.     Selling and leasing Class Vehicles with CVTs that were defective in

       material and workmanship, requiring repair or replacement within the warranty period;

CLASS ACTION COMPLAINT - 50


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 50 of 71 PageID #: 50
                  C.      Refusing to honor the express warranty by repairing or replacing, free of

          charge, the transmission or any of its component parts or programming and instead

          charging for repair and replacement parts; and

                  D.      Purporting to repair the Class Vehicles and/or performing inadequate,

          illusory repairs.

          174.    Nissan and/or its subsidiaries manufactured and/or installed the CVT and its

component parts in the Class Vehicles, and the CVT and its component parts are covered by the

express warranties.

          175.    The CVT defect at issue in this litigation was present at the time the Class Vehicles

were sold or leased to Colorado Plaintiff and the Colorado Subclass Members.

          176.    Colorado Plaintiff and the Colorado Subclass Members relied on Nissan’s express

warranties, which were a material part of the bargain, when purchasing or leasing their Class

Vehicles.

          177.    Under the express warranties, Nissan was obligated to correct the CVT’s defect in

the vehicles owned or leased by Colorado Plaintiff and the Colorado Subclass Members.

          178.    Although Nissan was obligated to correct the CVT defect, none of the attempted

fixes to the transmissions are adequate under the terms of the warranties, as they did not cure the

defect.

          179.    Nissan breached the express warranties by performing illusory repairs. Rather than

repairing the vehicles pursuant to the express warranties, Nissan falsely informed Colorado

Plaintiff and the Colorado Subclass Members that there was no problem with their Class Vehicles,

performed ineffective procedures including software updates, and/or replaced defective




CLASS ACTION COMPLAINT - 51


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 51 of 71 PageID #: 51
components in the CVT with equally defective components, without actually repairing the Class

Vehicles.

        180.    Nissan and its agent dealers have failed and refused to conform the CVT to the

express warranties. Nissan’s conduct, as discussed throughout this Complaint, has voided any

attempt on its part to disclaim liability for its actions.

        181.    Moreover, Nissan’s attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here. Specifically,

Nissan’s warranty limitation to five (5) years and/or 60,000 miles is unenforceable because it

knowingly sold a defective product without informing consumers about the defect.

        182.    The time limits contained in Nissan’s warranty period were also unconscionable

and inadequate to protect Colorado Plaintiff and the Colorado Subclass Members. Among other

things, Colorado Plaintiff and the Colorado Subclass Members had no meaningful choice in

determining these time limitations, the terms of which unreasonably favored Nissan. A gross

disparity in bar-gaining power existed between Nissan and Colorado Plaintiff and the Colorado

Subclass Members, and Nissan knew or should have known that the Class Vehicles were defective

at the time of sale.

        183.    Colorado Plaintiff and the Colorado Subclass Members have complied with all

obligations under the warranties, or otherwise have been excused from performance of said

obligations as a result of Nissan’s conduct described herein.

        184.    Plaintiff has notified Nissan of the breach and of Plaintiff’s intent to seek damages.

        185.    That said, Colorado Plaintiff and the Colorado Subclass Members were not required

to notify Nissan of the breach because affording Nissan a reasonable opportunity to cure its breach

of written warranty would have been futile. Nissan was also on notice of the CVT defect from the


CLASS ACTION COMPLAINT - 52


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 52 of 71 PageID #: 52
complaints and service requests it received from Colorado Plaintiff and the Colorado Subclass

Members, from repairs and/or replacements of the transmissions or components thereof, and

through other internal and external sources.

       186.    Because Nissan, through its conduct and exemplified by its own service bulletins,

has covered repairs of the CVT defect if Nissan determines the repairs are appropriately covered

un-der the warranties, Nissan cannot now deny that the warranties cover the CVT defect.

       187.    Because Nissan has not been able to remedy the CVT defect, any limitation on

remedies included in the warranties causes the warranties to fail their essential purposes, rendering

these limitations null and void.

       188.    As a direct and proximate cause of Nissan’s breach, Colorado Plaintiff and the

Colorado Subclass Members suffered damages and continue to suffer damages, including

economic damages at the point of sale or lease and diminution of value of their Class Vehicles.

Additionally, Colorado Plaintiff and the Colorado Subclass Members have incurred or will incur

economic damages at the point of repair in the form of the cost of repair.

       189.    As a direct and proximate result of Nissan’s breach of express warranties, Plaintiffs

and Class Members have been damaged in an amount to be determined at trial.

       190.    Colorado Subclass.

G.     Count 7 – Colorado Breach of Implied Warranty of Merchantability, Colo. Rev. Stat.
       §§ 4-2-313 and 4-2.5-21 – On Behalf of the Colorado Subclass.

       191.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       192.    Plaintiff Balnicki brings this cause of action on behalf of himself and on behalf of

all Class Members in the Colorado Subclass.



CLASS ACTION COMPLAINT - 53


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 53 of 71 PageID #: 53
       193.      Nissan is and was at all relevant times a “merchant” with respect to motor vehicles

under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and a “seller” of motor vehicles under § 4-

2-103(1)(d).

       194.      With respect to leases, Nissan is and was at all relevant times a “lessor” of motor

vehicles under Colo. Rev. Stat. § 4-2.5-103(1)(p).

       195.      The Class Vehicles are and were at all relevant times “goods” within the meaning

of Colo. Rev. Stat. §§ 4-2-105(1) and 4-2.5-103(1)(h).

       196.      A warranty that the Class Vehicles were in merchantable condition and fit for the

ordinary purpose for which vehicles are used is implied by law under Colo. Rev. Stat. §§ 4-2-313

and 4-2.5-212.

       197.      Nissan sold and/or leased Class Vehicles that were not in merchantable condition

and/or fit for their ordinary purpose in violation of the implied warranty.

       198.      Nissan knew or had reason to know of the specific use for which the Class Vehicles

were purchased or leased. Nissan directly sold and marketed vehicles equipped with the CVT to

customers through authorized dealers, like those from whom Colorado Plaintiff and the Colorado

Subclass Members bought or leased their vehicles, for the intended purpose of consumers

purchasing the vehicles. Nissan knew that the Class Vehicles would and did pass un-changed from

the authorized dealers from whom Colorado Plaintiff and the Colorado Subclass Members, with

no modification to the defective CVT.

       199.      Nissan provided Colorado Plaintiff and the Colorado Subclass Members with an

implied warranty that the Class Vehicles and their components and parts are merchantable and fit

for the ordinary purposes for which they were sold.




CLASS ACTION COMPLAINT - 54


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 54 of 71 PageID #: 54
       200.    This implied warranty included, among other things: (i) a warranty that the Class

Vehicles and their transmissions that were manufactured, supplied, distributed, and/or sold by

Nissan and its suppliers were safe and reliable for providing transportation; and (ii) a warranty that

the Class Vehicles and their transmissions would be fit for their intended use while the Class

Vehicles were being operated.

       201.    Contrary to the applicable implied warranties, the Class Vehicles and their

transmissions at the time of sale and thereafter were not fit for their ordinary and intended purpose

of providing Colorado Plaintiff and the Colorado Subclass Members with reliable, durable, and

safe transportation. Instead, the Class Vehicles are defective, including, but not limited to, the

defective design or manufacture of their CVT and the existence of the defect at the time of sale or

lease and thereafter. Nissan knew of this defect at the time these sale or lease transactions occurred.

       202.    As a result of Nissan’s breach of the applicable implied warranties, Colorado

Plaintiff and the Colorado Subclass Members suffered an ascertainable loss of money, property,

and/or value. Additionally, as a result of the defective CVT, Colorado Plaintiff and the Colorado

Subclass Members were harmed and suffered actual damages in that the Class Vehicles’

transmission components are substantially certain to fail before their expected useful life has run.

       203.    Nissan’s actions, as complained of herein, breached the implied warranty that the

Class Vehicles were of merchantable quality and fit for such use.

       204.    Colorado Plaintiff and the Colorado Subclass Members have complied with all

obligations under the warranty, or otherwise have been excused from performance of said

obligations as a result of Nissan’s conduct described herein.

       205.    Colorado Plaintiff has notified Nissan of the breach and of Plaintiff’s intent to seek

damages.


CLASS ACTION COMPLAINT - 55


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 55 of 71 PageID #: 55
       206.    Colorado Plaintiff and the Colorado Subclass Members were not required to notify

Nissan of the breach because affording Nissan a reasonable opportunity to cure its breach of

written warranty would have been futile. Nissan was also on notice of the defective CVTs from

the complaints and service requests it received from Colorado Plaintiff and the Colorado Subclass

Members, from repairs and/or replacements of the transmissions or components thereof, and

through other internal sources.

       207.    As a direct and proximate cause of Nissan’s breach, Colorado Plaintiff and the

Colorado Subclass Members suffered damages and continue to suffer damages, including

economic damages at the point of sale or lease and diminution of value of their Class Vehicles.

Additionally, Colorado Plaintiff and the Colorado Subclass Members have incurred or will incur

economic damages at the point of repair in the form of the cost of repair.

       208.    As a direct and proximate result of Nissan’s breach of the implied warranty of

merchantability, Colorado Plaintiff and the Colorado Subclass Members have been damaged in an

amount to be proven at trial.

H.     Count 8 – Violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-
       101 et seq. – On Behalf of the Colorado Subclass.

       209.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       210.    Plaintiff Balnicki brings this cause of action on behalf of himself and on behalf of

all Class Members in the Colorado Subclass.

       211.    Nissan is a “person” within the meaning of the Colorado Consumer Protection Act

(“CCPA”), Colo. Rev. Stat. § 6-1-102.

       212.    The CCPA prohibits a person from engaging in a “deceptive trade practice,”

including “knowingly mak[ing] a false representation as to the characteristics, ingredients, uses,

CLASS ACTION COMPLAINT - 56


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 56 of 71 PageID #: 56
benefits, alterations, or quantities of goods […];” “represent[ing] that goods, good, services, or

property are of a particular standard, quality, or grade, […] if he knows or should know that they

are of another;” and “advertis[ing] goods, services, or property with intent not to sell them as

advertised.” Colo. Rev. Stat. § 6-1-105(1)(e), (g), and (i).

       213.     Nissan participated in deceptive trade practices that violated the CCPA as described

be-low and alleged throughout the Complaint. By failing to disclose the defective CVT, by

concealing the defect, by marketing its vehicles as safe, reliable, easily operable, efficient, and of

high quality, and by presenting itself as a reputable manufacturer that valued safety, cleanliness,

performance and efficiency, and stood behind its vehicles after they were sold, Nissan knowingly

and intentionally misrepresented and omitted material facts in connection with the sale or lease of

the Class Vehicles. Nissan systematically misrepresented, concealed, suppressed, or omitted

material facts relating to the Class Vehicles and the defective CVT in the course of its business.

       214.     Nissan also engaged in unlawful trade practices by employing deception, deceptive

acts or practices, fraud, misrepresentations, or concealment, suppression or omission of any

material fact with intent that others rely upon such concealment, suppression or omission, in

connection with the sale of the Class Vehicles.

       215.     Nissan’s unfair and deceptive acts or practices occurred repeatedly in Nissan’s trade

or business, were capable of deceiving a substantial portion of the purchasing public, and imposed

a serious safety risk on the public.

       216.     Nissan knew that the Class Vehicles and their transmissions suffered from an

inherent defect, were defectively designed or manufactured, and were not suitable for their

intended use.

       217.     Nissan knew or should have known that its conduct violated the CCPA.


CLASS ACTION COMPLAINT - 57


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 57 of 71 PageID #: 57
        218.    Colorado Plaintiff and the Colorado Subclass Members reasonably relied on

Nissan’s misrepresentations and omissions of material facts in its advertisements of the Class

Vehicles and in the purchase of the Class Vehicles.

        219.    Had Colorado Plaintiff and the Colorado Subclass Members known that the Class

Vehicles would exhibit the defect, they would not have purchased or leased the Class Vehicles, or

would have paid less for them. Plaintiffs did not receive the benefit of their bargain as a result of

Nissan’s misconduct.

        220.    Colorado Plaintiff and the Colorado Subclass Members suffered injury in fact to a

legally protected interest. As a result of Nissan’s conduct, Colorado Plaintiff and the Colorado

Subclass Members were harmed and suffered actual damages in the form of the diminished value

of their vehicles.

        221.    As a result of Nissan’s conduct, Colorado Plaintiff and the Colorado Subclass

Members were harmed and suffered actual damages as a result of Nissan’s misrepresentations and

omissions with regard to their Class Vehicles’ transmissions because they purchased vehicles

which do not perform as advertised.

        222.    As a direct and proximate result of Nissan’s unfair or deceptive acts or practices,

Colorado Plaintiff and the Colorado Subclass Members suffered and will continue to suffer injury

in fact and/or actual damages.

        223.    Colorado Plaintiff and the Colorado Subclass Members seek injunctive relief under

the CCPA, including an order requiring that Defendants perform a competent recall and repair all

Class Vehicles at no expense to Colorado Plaintiff and members of the Colorado Subclass.




CLASS ACTION COMPLAINT - 58


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 58 of 71 PageID #: 58
I.     Count 9 – Utah Breach of Express Warranty of Merchantability, Utah Code Ann. §
       70A-2-313 – On Behalf of the Utah Subclass.

       224.      Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

       225.      Plaintiff Eliason brings this cause of action on behalf of herself and on behalf of all

Class Members in the Utah Subclass.

       226.      Nissan is and was at all relevant times “merchants” with respect to motor vehicles

under Utah Code Ann. § 70A-2-104(1) and “sellers” of motor vehicles under Utah Code Ann. §

70A-2-313.

       227.      The Affected Vehicles are and were at all relevant times “goods” within the

meaning of Utah Code Ann. §§ 70A-2-105(1) and 70A-2-313.

       228.      Nissan provided all purchasers and lessees of the Class Vehicles with the express

warranty described herein, which became a material part of the bargain.

       229.      Under the warranties, Nissan expressly warranted that, for five (5) years and/or

60,000 miles, Nissan would warrant “any repairs needed to correct defects in materials or

workmanship,” including as to the CVT and its “[c]ase and all internal parts, torque converter and

converter housing, automatic transmission control module, transfer case and all internal parts, seals

and gaskets, clutch cover and housing, A/T cooler, and electronic transmission controls.”

       230.      On information and belief, Nissan breached the express warranties by:

                 A.     Extending certain warranties, thereby warranting to repair or replace any

       part defective in material or workmanship, including the CVT, at no cost to the owner or

       lessee;

                 B.     Selling and leasing Class Vehicles with CVTs that were defective in

       material and workmanship, requiring repair or replacement within the warranty period;

CLASS ACTION COMPLAINT - 59


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 59 of 71 PageID #: 59
                  C.      Refusing to honor the express warranty by repairing or replacing, free of

          charge, the transmission or any of its component parts or programming and instead

          charging for repair and replacement parts; and

                  D.      Purporting to repair the Class Vehicles and/or performing inadequate,

          illusory re-pairs.

          231.    Nissan and/or its subsidiaries manufactured and/or installed the CVTs and the

transmissions’ component parts in the Class Vehicles, and the CVT and its component parts are

covered by the express warranties.

          232.    The CVT defect at issue in this litigation was present at the time the Class Vehicles

were sold or leased to Utah Plaintiff and the Utah Subclass Members.

          233.    Utah Plaintiff and the Utah Subclass Members relied on Nissan’s express

warranties, which were a material part of the bargain, when purchasing or leasing their Class

Vehicles.

          234.    Under the express warranties, Nissan was obligated to correct the CVT’s defect in

the vehicles owned or leased by Utah Plaintiff and the Utah Subclass Members.

          235.    Although Nissan was obligated to correct the CVT defect, none of the attempted

fixes to the transmissions are adequate under the terms of the warranties, as they did not cure the

defect.

          236.    Nissan breached the express warranties by performing illusory repairs. Rather than

repairing the vehicles pursuant to the express warranties, Nissan falsely informed Utah Plaintiff

and the Utah Subclass Members that there was no problem with their Class Vehicles, performed

ineffective procedures including software updates, and/or replaced defective components in the

CVT with equally defective components, without actually repairing the Class Vehicles.


CLASS ACTION COMPLAINT - 60


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 60 of 71 PageID #: 60
        237.    Nissan and its agent dealers have failed and refused to conform the CVT to the

express warranties. Nissan’s conduct, as discussed throughout this Complaint, has voided any

attempt on its part to disclaim liability for its actions.

        238.    Moreover, Nissan’s attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here. Specifically,

Nissan’s warranty limitation to five (5) years and/or 60,000 miles is unenforceable because it

knowingly sold a defective product without informing consumers about the defect.

        239.    The time limits contained in Nissan’s warranty period were also unconscionable

and inadequate to protect Utah Plaintiff and the Utah Subclass Members. Among other things,

Utah Plaintiff and the Utah Subclass Members had no meaningful choice in determining these time

limitations, the terms of which unreasonably favored Nissan. A gross disparity in bargaining power

existed between Nissan and Utah Plaintiff and the Utah Subclass Members, and Nissan knew or

should have known that the Class Vehicles were defective at the time of sale.

        240.    Utah Plaintiff and the Utah Subclass Members have complied with all obligations

under the warranties, or otherwise have been excused from performance of said obligations as a

result of Nissan’s conduct described herein.

        241.    Utah Plaintiff has notified Nissan of the breach and of Plaintiff’s intent to seek

damages.

        242.    That said, Utah Plaintiff and the Utah Subclass Members were not required to notify

Nissan of the breach because affording Nissan a reasonable opportunity to cure its breach of

written warranty would have been futile. Nissan was also on notice of the CVT defect from the

complaints and service requests it received from Utah Plaintiff and the Utah Subclass Members,




CLASS ACTION COMPLAINT - 61


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 61 of 71 PageID #: 61
from repairs and/or replacements of the transmissions or components thereof, and through other

internal and external sources.

         243.   Because Nissan, through its conduct and exemplified by its own service bulletins,

has covered repairs of the CVT defect if Nissan determines the repairs are appropriately covered

under the warranties, Nissan cannot now deny that the warranties cover the CVT defect.

         244.   Because Nissan has not been able to remedy the CVT defect, any limitation on

remedies included in the warranties causes the warranties to fail their essential purposes, rendering

these limitations null and void.

         245.   As a direct and proximate cause of Nissan’s breach, Utah Plaintiff and the Utah

Subclass Members suffered damages and continue to suffer damages, including economic

damages at the point of sale or lease and diminution of value of their Class Vehicles. Additionally,

Utah Plaintiff and the Utah Subclass Members have incurred or will incur economic damages at

the point of repair in the form of the cost of repair.

         246.   As a direct and proximate result of Nissan’s breach of express warranties, Utah

Plaintiff and the Utah Subclass Members have been damaged in an amount to be determined at

trial.

J.       Count 10 – Utah Breach of Implied Warranty of Merchantability, Utah Code Ann. §
         70A-2-314 – On Behalf of the Utah Subclass.

         247.   Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

         248.   Plaintiff Eliason brings this cause of action on behalf of herself and on behalf of all

Class Members in the Utah Subclass.

         249.   Nissan was at all times a merchant with respect to motor vehicles within the

meaning of the Utah Code Ann. § 70A-2-314.

CLASS ACTION COMPLAINT - 62


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 62 of 71 PageID #: 62
       250.    Under Utah Code Ann. § 70A-2-314, a warranty was implied that the Class

Vehicles were in merchantable condition and fit for the ordinary purpose for which the vehicles

are used was when Utah Plaintiff and the Utah Subclass Members purchased or leased their Class

Vehicles.

       251.    Nissan sold and/or leased Class Vehicles that were not in merchantable condition

and/or fit for their ordinary purpose in violation of the implied warranty.

       252.    Nissan knew or had reason to know of the specific use for which the Class Vehicles

were purchased or leased. Nissan directly sold and marketed vehicles equipped with the CVTs to

customers through authorized dealers, like those from whom Utah Plaintiff and the Utah Subclass

Members bought or leased their vehicles, for the intended purpose of consumers purchasing the

vehicles. Nissan knew that the Class Vehicles would and did pass unchanged from the authorized

dealers to Utah Plaintiff and the Utah Subclass Members, with no modification to the defective

CVT.

       253.    Nissan provided Utah Plaintiff and the Utah Subclass Members with an implied

warranty that the Class Vehicles and their components and parts are merchantable and fit for the

ordinary purposes for which they were sold.

       254.    This implied warranty included, among other things: (i) a warranty that the Class

Vehicles and their transmissions that were manufactured, supplied, distributed, and/or sold by

Nissan and its suppliers were safe and reliable for providing transportation; and (ii) a warranty that

the Class Vehicles and their transmissions would be fit for their intended use while the Class

Vehicles were being operated.

       255.    Contrary to the applicable implied warranties, the Class Vehicles and their

transmissions at the time of sale and thereafter were not fit for their ordinary and intended purpose


CLASS ACTION COMPLAINT - 63


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 63 of 71 PageID #: 63
of providing Utah Plaintiff and the Utah Subclass Members with reliable, durable, and safe

transportation. Instead, the Class Vehicles are defective, including, but not limited to, the defective

design or manufacture of their CVTs and the existence of the defect at the time of sale or lease and

thereafter. Nissan knew of this defect at the time these sale or lease transactions occurred.

        256.    As a result of Nissan’s breach of the applicable implied warranties, Utah Plaintiff

and the Utah Subclass Members who purchased or leased the Class Vehicles suffered an

ascertainable loss of money, property, and/or value. Additionally, as a result of the defective CVT,

Utah Plaintiff and the Utah Subclass Members were harmed and suffered actual damages in that

the Class Vehicles’ transmission components are substantially certain to fail before their expected

useful life has run.

        257.    Nissan’s actions, as complained of herein, breached the implied warranty that the

Class Vehicles were of merchantable quality and fit for such use in violation of Ohio Rev. Code

Ann. §§ 1302.27 and 1310.19.

        258.    Utah Plaintiff and the Utah Subclass Members have complied with all obligations

under the warranty, or otherwise have been excused from performance of said obligations as a

result of Nissan’s conduct described herein.

        259.    Utah Plaintiff has notified Nissan of the breach and of Plaintiff’s intent to seek

damages.

        260.    Utah Plaintiff and the Utah Subclass Members were not required to notify Nissan

of the breach because affording Nissan a reasonable opportunity to cure its breach of written

warranty would have been futile. Nissan was also on notice of the defective CVTs from the

complaints and service requests it received from Utah Plaintiff and the Utah Subclass Members,




CLASS ACTION COMPLAINT - 64


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 64 of 71 PageID #: 64
from repairs and/or replacements of the transmissions or components thereof, and through other

internal sources.

        261.    As a direct and proximate cause of Nissan’s breach, Utah Plaintiff and the Utah

Subclass Members suffered damages and continue to suffer damages, including economic

damages at the point of sale or lease and diminution of value of their Class Vehicles. Additionally,

Utah Plaintiff and the Utah Subclass Members have incurred or will incur economic damages at

the point of repair in the form of the cost of repair.

        262.    As a direct and proximate result of Nissan’s breach of the implied warranty of

merchantability, Utah Plaintiff and the Utah Subclass Members have been damaged in an amount

to be proven at trial.

K.      Count 11 – Violation of the Utah Consumer Sales Practices Act, Utah Code Ann. §
        13-11-1 et seq. – On Behalf of the Utah Subclass.

        263.    Plaintiffs incorporate by reference and re-allege the allegations above as if fully set

forth here.

        264.    Plaintiff Eliason brings this cause of action on behalf of herself and on behalf of all

Class Members in the Utah Subclass.

        265.    Nissan qualifies as a “supplier” under the Utah Consumer Sales Practices Act

(“Utah CSPA”), Utah Code Ann. § 13-11-3.

        266.    Utah Plaintiff and the Utah Subclass Members are “persons” under Utah Code Ann.

§ 13-11-3. Sales of the Class Vehicles to Utah Plaintiff and the Utah Subclass Members were

“consumer transactions” within the meaning of Utah Code Ann. § 13-11-3.

        267.    The Utah CSPA makes unlawful any “deceptive act or practice by a supplier in

connection with a consumer transaction” under Utah Code Ann. § 13-11-4. Specifically, “a

supplier commits a deceptive act or practice if the supplier knowingly or intentionally: (a) indicates

CLASS ACTION COMPLAINT - 65


     Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 65 of 71 PageID #: 65
that the subject of a consumer transaction has sponsorship, approval, performance characteristics,

accessories, uses, or benefits, if it has not” or (b) indicates that the subject of a consumer

transaction is of a particular standard, quality, grade, style, or model, if it is not.” Utah Code Ann.

§ 13-11-4. “An unconscionable act or practice by a supplier in connection with a consumer

transaction” also violates the Utah CSPA. Utah Code Ann. § 13-11-5.

       268.    In the course of Nissan’s business, it willingly failed to disclose and actively

concealed that the CVT in the Class Vehicles is defective. Nissan engaged in unfair and deceptive

trade practices, in unfair methods of competition, unconscionable acts r practices, including

representing that the Class Vehicles have characteristics, uses, benefits, and qualities which they

do not have; representing that the Class Vehicles are of a particular standard and quality when they

are not; failing to reveal a material fact, the omission of which tends to mislead or deceive the

consumer, and which fact could not reasonably be known by the consumer; making a

representation of fact or statement of fact material to the transaction such that a person reasonably

believes the represented and suggested state of affairs to be other than it actually is; and failing to

reveal facts that are material to the transaction in light of the representations of fact made in a

positive manner.

       269.    Nissan’s acts had the capacity, tendency, or effect of deceiving or misleading

consumers; failed to state a material fact that deceives or tends to deceive; and constitute deception,

fraud, false pretense, false promise, or knowing concealment, suppression, or omission of any

material fact with intent that Utah Plaintiff and the Utah Subclass Members rely upon such

concealment, suppression, or omission, in connection with the sale of Class Vehicles. Nissan

engaged in unfair and deceptive business practices in violation of the Utah CSPA.




CLASS ACTION COMPLAINT - 66


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 66 of 71 PageID #: 66
       270.      In purchasing or leasing the Class Vehicles, Utah Plaintiff and the Utah Subclass

Members were deceived by Nissan’s failure to disclose that the Class Vehicles’ CVT is defective.

       271.      Utah Plaintiff and the Utah Subclass Members reasonably relied upon Nissan’s

omissions. They had no way of knowing that Nissan’s representations and omissions were false

and gravely misleading.

       272.      Nissan’s actions as set forth above occurred in the conduct of trade or commerce.

       273.      The facts concealed and omitted by Nissan were material in that a reasonable

consumer would have considered them to be important in deciding whether to purchase or lease

the Class Vehicles or pay a lower price. Had Utah Plaintiff and the Utah Subclass members known

of the Transmission Defect at the time they purchased or leased their Class Vehicles, they would

not have purchased or leased those vehicles, or would have paid substantially less for the vehicles

than they did.

       274.      Nissan’s unfair or deceptive acts or practices, fraud, concealment, suppression, or

omission of material facts were likely to and did in fact deceive reasonable consumers.

       275.      Nissan intentionally and knowingly misrepresented material facts regarding the

Class Vehicles with intent to mislead Utah Plaintiff and the Utah Subclass Members.

       276.      Nissan knew or should have known that its conduct violated the Utah CSPA.

       277.      Nissan owed Utah Plaintiff and the Utah Subclass Members a duty to disclose the

truth about the defective CVT, and:

                 A.     Possessed exclusive and/or superior knowledge of the design of the Class

       Vehicles and the defective CVT in its vehicles, as alleged generally above;

                 B.     Intentionally concealed the foregoing from Utah Plaintiff and the Utah

       Subclass Members; and/or


CLASS ACTION COMPLAINT - 67


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 67 of 71 PageID #: 67
                C.     Made incomplete representations regarding the quality and durability of the

        Class Vehicles, while purposefully withholding material facts from Utah Plaintiff and the

        Utah Subclass Members that contradicted these representations.

        278.    Due to Nissan’s specific and superior knowledge that the CVT in the Class Vehicles

is defective and will prematurely fail, and the reliance of Utah Plaintiff and the Utah Subclass

Members on these material omissions, Nissan had a duty to disclose that the Class Vehicles

suffered from the transmission defect.

        279.    These omitted and concealed facts were material because they directly impact the

value of the Class Vehicles purchased or leased by Utah Plaintiff and the Utah Subclass Members.

        280.    Nissan’s conduct proximately caused injuries to Utah Plaintiff and the Utah

Subclass Members.

        281.    Utah Plaintiff the Utah Subclass Members were injured and suffered ascertainable

loss, injury in act, and/or actual damages as a proximate result of Nissan’s conduct because they

overpaid for their Class Vehicles, did not get the benefit of their bargain, their Class Vehicles have

suffered a diminution in value, and their vehicles are equipped with a defective transmission. These

injuries are the direct and natural consequence of Nissan’s misrepresentations and omissions.

        282.    Nissan’s violations present a continuing risk to Utah Plaintiff and the Utah Subclass

members and the general public. Nissan’s unlawful acts and practices complained of herein affect

the public interest.

        283.    Pursuant to Utah Code Ann. § 13-11-4, Utah Plaintiff and the Utah Subclass

members seek monetary relief against measured as the greater of (a) actual damages in an amount

to be determined at trial and (b) statutory damages in the amount of $2,000 for Utah Plaintiff and

the Utah Subclass Members, reasonable attorneys’ fees, and any other just and proper relief


CLASS ACTION COMPLAINT - 68


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 68 of 71 PageID #: 68
available under the Utah CSPA. Utah Plaintiff and the Utah Subclass Members also seek a

declaratory judgment that Nissan is responsible for its violation of the Utah CSPA, an order

enjoining Nissan from any further deceptive acts related to the defective CVT, and any other

ancillary relief, including an appropriate fix for the defective CVT and/or the extension of relevant

warranties.

                                VIII. RELIEF REQUESTED

       WHEREFORE, Plaintiffs on behalf of themselves, and all others similarly situated,

requests the Court to enter judgment against Nissan Defendants, as follows:

       A.      An order certifying the proposed Class and Subclasses pursuant to Federal Rule of

Civil Procedure 23, designating Plaintiffs as named representatives of the Class and their

representative Subclasses, and designating the undersigned as Class Counsel for the Class and

Subclasses;

       B.      A declaration that Defendants are financially responsible for notifying all members

of the Classes about the defective nature of the CVT transmission, any repair or replacement

available to remedy the defect and/or the need for periodic maintenance;

       C.      A declaration that Defendants are financially responsible for all Class notice and

the administration of Class relief;

       D.      An order enjoining Defendants from further deceptive distribution, sales, and lease

practices with respect to the Class Vehicles, and to remove and replace Plaintiffs and Class

Members’ transmissions with a suitable alternative product; enjoining Defendants from selling the

Class Vehicles with the misleading information and defective transmissions; compelling

Defendants to provide members of the Classes with a replacement transmission that does not

contain the defects alleged herein; and/or compelling Defendants to reform its warranty, in a


CLASS ACTION COMPLAINT - 69


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 69 of 71 PageID #: 69
manner deemed to be appropriate by the Court, to cover the injury alleged at no cost to members

of the Classes and to notify all members of the Classes that such warranty has been reformed;

       E.      An order requiring that Defendants perform a competent recall, and repair all Class

Vehicles at no expense to Plaintiffs and members of the Classes;

       F.      A declaration requiring Defendants to comply with the various provisions of the

state and federal consumer protection statutes herein alleged and to make all the required

disclosures;

       G.      A declaration that Defendant is required to engage in corrective advertising,

including providing information regarding the timeline for repair or replacement of the defective

transmissions in all Class Vehicles;

       H.      An award to Plaintiffs and members of the Classes for actual, compensatory,

exemplary, and statutory damages, including interest, including damages for economic loss

including loss of the benefit of the bargain, overpayment damages, diminished value and out-of-

pocket losses, in an amount to be proven at trial;

       I.      Any and all remedies provided pursuant to the state and federal consumer

protection statutes herein alleged, including any applicable statutory and civil penalties;

       J.      A declaration that Defendants must disgorge, for the benefit of the Class, all or part

of the ill-gotten profits they received from the sale or lease of the Class Vehicles, or make full

restitution to Plaintiffs and members of the Classes;

       K.      An award of attorneys’ fees and costs, as allowed by law;

       L.      An award of pre-judgment and post-judgment interest on any amounts awarded, as

provided by law;




CLASS ACTION COMPLAINT - 70


    Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 70 of 71 PageID #: 70
        M.      Leave to amend the Complaint to conform to the evidence produced in discovery;

and

        N.      Granting such other and further relief as the Court deems just and proper.

                             IX.    DEMAND FOR A JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(c), Plaintiffs demand a trial by jury of any

and all issues in this action so triable.



 DATED this 26th day of March, 2021.

                                            By s/J. Gerard Stranch, IV
                                                J. Gerard Stranch, IV (BPR #23045)
                                                Benjamin A. Gastel (BPR #28699)
                                                BRANSTETTER, STRANCH &
                                                JENNINGS, PLLC
                                                223 Rosa L. Parks Ave., Ste 200
                                                Nashville, TN 37203
                                                Phone: 615-254-8801
                                                Fax: 615-255-5419
                                                gerards@bsjfirm.com
                                                beng@bsjfirm.com

                                                 Gretchen Freeman Cappio*
                                                 Lynn Lincoln Sarko*
                                                 Ryan McDevitt*
                                                 KELLER ROHRBACK L.L.P.
                                                 1201 Third Avenue, Suite 3200
                                                 Seattle, WA 98101
                                                 Phone: (206) 623-1900
                                                 Fax: (206) 623-3384
                                                 gcappio@kellerrohrback.com
                                                 lsarko@kellerrohrback.com
                                                 rmcdevitt@kellerrohrback.com

                                                 Attorneys for Plaintiffs
                                                 *Pro Hac Vice forthcoming




CLASS ACTION COMPLAINT - 71


      Case 3:21-cv-00263 Document 1 Filed 03/26/21 Page 71 of 71 PageID #: 71
